   Case 3:20-cv-00139-SDD-EWD                                    Document 1-2                 03/11/20 Page 1 of 69


American Commercial Barge Line

1701 East Market Street

Jeffersonville,IN47130

Office: 812-288-0599

Cell: 502-774-0104

Fax:812-288-0294

Sean.Gallagher@aclines.com




                                 American
                                 Commercial Barge Line



This message contains CONFIDENTIAL INFORMATION intended sofsly for tha use of the addresseefs) named above. Any review, dfec/osure,
distribution, copy'ng or use offhe Infomiation by others /s strictly prohibited. If you have [Bcelved this message In error, please advise the sender by
immediate reply and delete the original message.




From: Robert (Bob) Williams [mailto:solidstonebob@yahoo.com]
Sent: Tuesday, July 05, 2016 2:02 PM
To: Nichols, David J; Robert Williams
Subject: CRUCIAL, IMPORTANT, AND URGENT: Devils Swamp tease proposal(s)



D.J., This is Robert K "Bob" Williams, one of the UNDIVIDED owners (Owners in Indivision) of Devils Swamp
on the Mississippi River, and we have spoken on the phone together before, as you remember, and have
exchanged emails.




1. Please update me on the CURRENT status of your company's interest in a renewal of the expired 1 5 year
(10+5 option) in Devils Swamp.



2. Also, please update me on the CURRENT status of any and all of your company's barges and/or ANY other
movables that are docked in or on the Devits Swamp property.




3. Also, update me on any and all other information that any .or all owners of Devils Swamp might be interested
in, concerning your company's intentions and/or decisions having to do with Devils Swamp.
Case 3:20-cv-00139-SDD-EWD                Document 1-2      03/11/20 Page 2 of 69




This is a CRUCIAL, and IMPORTANT, and URGENT request, asked in good faith. I trust you and your
company will respond in good faith, as well, and do so fully and promptly.



Sincerely,

Robert H. "Bob" Williams

11850 U.S.Hwy 59 N

Livingston, TX 77351



(updated permanent address)



936-933-3195 (updated telephone number)
         Case 3:20-cv-00139-SDD-EWD              Document 1-2       03/11/20 Page 3 of 69




From: "Gallagher, Sean P." <Sean.Gallagher@aclines.com>
To: "solidstonebob@yahoo.com" <solidstonebob@yahoo.com>
Sent: Wed. Jul 6, 2016 at 7:35 AM
Subject: R/V: CRUCIAL/ IMPORTANT, AND URGENT: Devils Swamp lease proposat(s)

Mr. Williams/


Please note that DJ is no longer with the company. You can direcfc future communication to
my attention.



You should be receiving a check in the next few days in the amount of $444.48, which covers
the period of April-July.


Let me know if you have any questions.


Sean




Sean Gailagher, Esq.

Sr. Corporate Counsel

American Commercial Barge Line

1701 East Market Street

Jefferson/ IN 47130


Office: 812-288-0599

Cell: 502-774-0104

Fax: 812-288-0294

Sean.GaKagher@aclines.com
    Case 3:20-cv-00139-SDD-EWD                  Document 1-2         03/11/20 Page 4 of 69




From: Robert (Bob) Williams [matesol idstonebob@yahoo.com]
Sent: Wednesday, July 06,2016 8:52 AM
To: Gallagher, Sean P.; Robert Williams
Subject: Re: CRUCIAL. IMPORTANT, AND URGENT: Devils Swamp lease proposal(s)



Sean, thank you for your prompt response, but there seems to be an enormous set of unexplained background
actions, seemingly and totally contradictory to facts:

1, Robert H. Williams, did NOT agree to, NOR sign off on ANY barge lease. and I have documentary evidence that
your company stated that it would NOT consider ANY barge lease WITHOUT ALL UNDIVIDED OWNERS'
AGREEMENTS, UNANIMOUSLY. Obviously, that is the meaning of "Owners in Indivision." It must be unanimous
of ALL the Owners in Indivision. Please send ALL documentation to explain what us going on, and immediately.



Please explain fully, in good faith, how and why this could occur.



Robert H. Williams

Sent from Yahoo Mail on Android



On Wed, Jul 6,2016 at 7:35 AM. Gallagher. Sean P.

<Sean.Gallagher@aclines.com> wrote:

    Mr. Williams,



    Please note that DJ is no longer with the company. You can direct future communication to my
   attention.



   You should be receiving a check in the next few days in the amount of $444.48, which covers the
    period of April-July.



   Let me know if you have any questions.



   Sean




    Sean P. Gallagher, Esq.

    Sr. Corporate Counsel
         Case 3:20-cv-00139-SDD-EWD             Document 1-2       03/11/20 Page 5 of 69




From: "Gallagher, Sean P." <Sean.GaHagher@aclines.com>
To: "solidstonebob@yahoo.com" <solidstonebob@yahoo.com>
Sent: Wed, Jut 6/ 2016 at 10:56 AM
Subject: RE: Update/ RE: CRUCIAL/ IMPORTANT, AND URGENT: Devils Swamp lease proposal(s)

Mr, Williams/



I have not specific knowledge of what happened or what DJ may have said to you. I will have to look
through the files. In any event/ if you don't have a signature page/1 am happy to send one to you to sign.
Let me know if that would work.


Seam



Scan Gallagher, Esq.

Sr. Corporate Counsel

American Commercial Barge Line

1701 East Market Street

Jefferson/ IN 47130

Office; 812-288-0599

Cell: 502-774-0104

Fax: 812-288-0294


Sean.Gallagher@aclines.com
             Case 3:20-cv-00139-SDD-EWD          Document 1-2       03/11/20 Page 6 of 69


From: Robert (Bob) Williams [mailto:sotidsfeonebob@yahoo.com]
Sent; Wednesday/ July 06, 2016 12:34 PM
To: Gatlagher/ Sean P.; Robert Williams
Subject: Update, RE: CRUCIAL, IMPORTANT, AND URGENT: Devils Swamp lease proposal(s)


Sean/ FIRST OF ALL/ please email send me signed (facsimile/xerox type) copies of each and every of the
signed barge lease contracts, as signed by each and every one of my fellow UNDIVIDED OWNERS, AND
also the barge company/ including/ but not limited to, GS (Skeet) LeBlanc and also Buck Moyse.


Also/ what funds have been sent to ANYOTHER UNDIVIDED OWNERS/ and WHEN?Please consider these to
be formal requests.



Also, please state clearly which individuals in your barge company negotiated this alleged/purported lease
(?)/ and WHEN/ AND WITH WHOM on the Devil's Swamp side?


A!so/ do EITHER you, as Senior Corporate Counsel/ either were aware, or should have been^ that I was
"excluded" from the process of corporate negotiations and/or ratification of this ALLEGED lease?


I look forward to evidence of you and your company's "good faith" in all these dealings/ as evidenced by
nothing less than your and your company's FULL AND COMPLETE AND THOROUGH AND PROMPT
DISCLOSURE. Anything short of that would be necessarily viewed as evidence of bad faith, as I am sure
that you/ as a lawyer/ can appreciate. This is disturbing on SEVERAL LEVELS/ and I ask and wish your fuil
co-operation/ to defuse this potentially legally explosive and highly troubling situation.


Sincerely/

Robert H. Williams

11850 U.S.Hwy 59 N

Livingston/ Texas 77351

936-933-3195 (24/7/365) cell
           Case 3:20-cv-00139-SDD-EWD              Document 1-2        03/11/20 Page 7 of 69




From: "Gallagher, Sean P." <Sean.Gallagher@adines.com>
To: "solidsfconebob@yahoo.com" <solidstonebob@yahoo.com>
Sent: Wed. Jul 6, 2016 at 3:10 PM


Mr. Williams,



See attached. It is my understanding that the first rent checks for all the owners/ for the period of April-
July are being cut now and that you all should have them soon. We send them all at the same time.


For more information, I would suggest that you speak with your fellow owners. If there is anything else I
can do, please let me know.



Regards/



Sean Gailagher, Esq.

Sr. Corporate Counsel

American Commercial Barge Line

1701 East Market Street

Jefferson/ IN 47130

Office: 812-288-0599

Cell: 502-774-0104


Fax: 812-288-0294

Sean.Gallagher@aclines.com
   Case 3:20-cv-00139-SDD-EWD                  Document 1-2         03/11/20 Page 8 of 69


                                      LEASE AGREEMENT
        TmS LEASE AGREEMENT (this "Lease") is made and entered into as of the Ist day of April,

2016, by and among ACBL Transportation Services LLC, a Delaware limited liability company (f/Va
ACL Transportation Services LLC) (hereinafter referred to as "Lessee") and the following:

                                                                             Undivided
                                                                             Ownership
Name                                        Address                           Interest


Becky L. Sunmons                            7948 B Wrenwood Blvd.               1/90°'
                                            Baton Rouge, LA 70809

Betty Moyse Simmons                         36 Jamestowae Court                 1,30th
                                            Baton Rouge, LA 70809

Jean Moyse Simmons Wilcox                   1964 Country Club Drive            l/901h
                                            Baton Rouge, LA 70808

Joseph Gottlieb Simmons                     7212 JoHet Avenue                  1/90111
                                            Baton Rouge, LA 70806-8100

Lewis Arthur Moyse                          6210 Menlo Drive                   2/9oths
                                            Baton Rouge, LA 70808

Heraiann Moyse HI                           5926 Boone Drive                   2/90tlis
                                            Baton Rouge, LA 70808
Mane Moyse Schlesinger                      1112 Falcon Road                   2/90ths
                                            Metairie, LA 70005

KNMtW, LLC                                  900 Rue St. Michael                 1,75th
                                            Hammond,LA 70403

Robert H. Williams                          11850 U.S.Hwy 59 North             l/225ths
                                            Livmgston,TX 77351
Jason Scott Williams                        4922 Cottage Hill Drive            2/225U1S
                                            Baton Rouge, LA 70809

Lance LaPlace                               17842 Five Oaks Drive              1,75th
                                            Baton Rouge, LA 70810
Colby LaPlace, Jr.                          2684 Appaloosa Trail               1,75th
                                            Pinole, CA 94564

East West Landco, L.C,                      8811 Veterans Memorial Blvd.       2/75ths
                                            Metairie,LA 70003-5236

MSOF Corporation                            3924 Chatfield Avenue              35,75th3
                                            Baton Rouge, LA 70808
St. Thomas Point, L.L.C.                    P.O. Box 3678                      7/75ths
                                            Baton Rouge, LA 70821
Holloway Briridey Lyons                     6643 Muirlands Drive               L5/75U1S
                                            LaJoUa,CA 92037


                                              Page 1 of 37
6889919 5
   Case 3:20-cv-00139-SDD-EWD                     Document 1-2          03/11/20 Page 9 of 69



                                                                                 Undivided
                                                                                 Ownership
Name                                           Address                            Interest


Margaret DeSaixBrinkIey St. Charles            14662 Via Monteverde                 1.5/75ths
                                              San Diego, CA 92127

Guy A. Pickering and Tammy Pickering          7818EUiottRoad                        1,75th
                                              Baton Rouge, LA 70817
Steven Wilsou and Cynthia Wilson              19350 Womack Road                     1,75th
                                              Baton Rouge, LA 70816

GSL Corporation                               3924 Chatfield Avenue                2/75ths
                                              Baton Rouge, LA 70808

Lee Bee Lands, Ltd.                           14203 Vista Mar Circle                10,75th
                                              Houston, TX 77095


(hereinafter, each referred to individually as an Individual Lessor and collectively referred to as

"Lessor").

                                               RECITALS
        WHEREAS, Lessor is the owner of certain property, batture and river frontage along the edge of
the Mississippi River situated in the Parish of East Baton Rouge, State of Louisiana, on the left
descending bank of the Mississippi River all as is more particularly described on Exhibit "A" annexed
hereto and made a part hereof (the "Principal Property"); and

        WHEREAS, the Principal Property includes that certain river frontage which consists of 13,700

feet, more or less, on the Mississippi River (including the river's edge), in those portions of sections 16,
17» 19 and 20 owned by Lessor and the southern portion of section 63 owned by Lessor all lying along the

riverbank by a depth of 700 feet (fhe "Leased Property ); and
        WHEREAS, Lessee desires to lease -from Lessor, and Lessor desires to lease to Lessee, the

Leased Property in accordance with the terms and conditions of this Lease.

        NOW, THEREFORE, in consideration of the promises and mutual agreements set forth herein,

Lessee and Lessor hereby agree as follows:

        1. Lessor represents aad warrants that it has fuU power and authority to enter into this Lease

and each of the Individual Lessors represents and warrants that he» she or it has clear title to an undivided

interest m aad to the Leased Property in the proportion shown above and is entitled to receive the rental

payments hereunder on such undivided interest ftee and clear of the claims of any other persons. Lessor

hereby grants to Lessee the right to apply and obtain and Lessee agrees to apply and obtain at Lessee's

sole cost any and all necessary permits and approvals from the State of Louisiana, the United States Army

Corps of Engineers, and all other govermnental agencies required to approve or issue permits to construct




                                                 Page 2 uf 37
6889919 5
  Case 3:20-cv-00139-SDD-EWD                  Document 1-2          03/11/20 Page 10 of 69



establish and maiutam mooring facilities as may presently exist or which will be constructed hereinafter

by Lessee at the Leased Property.

        Each Individual Lessor shall, severally, defend, indemnify, and hold Lessee harmless fi'om and

against any and all claims, liabilities, losses, and expenses (includmg attorneys* fees) arising from or
related to (1) breach by such Individual Lessor of any representation or warranty made by such Individual

Lessor in this Lease, (ii) any claim by a third-party arising by, through or under such Individual Lessor

alleging an ownership interest in fhe Leased Property, or (iii) any claim by a third-party arising by,
thraugh or under such Individual Lessor claimmg an interest in rental payments made by Lessee to such

Individual Lessor under this Lease.

        2. The primary term offhis Lease shall be for a period often (10) years commeucmg on

April I, 2016 and extending through March 31, 2026, unless sooner terminated under the terms and
conditions hereof (the "Primary Term"),

        3. Provided that this Lease is m fall force and effect as of the date that the option hereinafter
described is exercised and that Lessee is not in default hereunder. Lessee shall have the right and option

to extend fhe term of this Lease for one additional five (5) year term, extending from April 1, 2026,
through and including March 31, 2031 (fhe "Renewal Term"), all on the same terms and conditions as

contained herein, except that the reatals shall increase in accordance with Section 4 below. In the event

that Lessee wishes to exercise its option for the five (5) year Renewal Term, Lessee shall give Lessor

written notice at least ninety (90) days prior to the expiration of the Primary Term in accordance with

Section 19 hereof.

        4. During the Primary Term and the Renewal Term, if any. Lessee shaU pay to Lessor, in

accordance with Section 5, the following rental amounts per year, provided such amounts sball be due and

payable in twelve (12) equal installments on or before the first day of each month (commencing on April
1,2016):

                (a) From April 1.2016 through March 31,2021, Lessee shall pay $300,000 per year.

                (b) From April 1,2021 through March 31,2026, Lessee shall pay $340,000 per year.

                (c) lu the event Lessee timely exercises its option for the Renewal Term as provided
                         in Section 3 hereof, fi'om April 1,2026 through March 31, 2031, Lessee shall pay
                        $3 85,000 per year.

        5. The rental payments for the Primary Term and the Renewal Term, if any, shall be made

by Lessee payable as follows:
                (a) With respect to the ownership interest of each Individual Lessor other than

                        KNMW, LLC, Robert H. Williams and Jason Scott Williams, constituting
                        73/75ths of the rental payments - to such Individual Lessor's agents, Gordon S.

                        LeBlanc, Jr. and Hennann Moyse, ffl, and mailed to 3924 Chatfield Avenue,

                                               Page 3 of 37
6889919 5
  Case 3:20-cv-00139-SDD-EWD                     Document 1-2          03/11/20 Page 11 of 69



                         Baton Rouge, LA 70808, or at such other address as may be designated by each

                         such Individual Lessor. The rent payable pursuant to this Subsection 5(a) shall be

                         made payable as instructed by such agent(s). In the event of the death, disability

                         or resignation of Gordon S. LeBlanc, Jr. or Hermarm Moyse, m, the remainiag

                         agent shall continue to act as tlie sole agent of each Individual Lessor other than

                         KNMW, LLC, Robert H. Williams and Jason Scott Williams. In the event of the

                         death, disability or resignation of both Gordon S. LeBIanc, Jr. and Hermann

                         Moyse, ffl, the Individual Lessors, other than KNMW, LLC, Robert H. Williams

                         and Jason Scott Williams, holding at least 37/73rds of the undivided interest in
                         the Leased Property, shall appoint one or more successor agents to act for the

                         Individual Lessors other than KNMW, LLC» Robeil H. WiUiams and Jason Scott

                         Williams and shall notify Lessee of such appomtment;
                (b) With respect to the ownership interest ofKNMW, LLC» constituting l/75ths of
                         the rental payments - pursuant to payment instructions to be provided by

                         Stephen M. Williams directly to the Lessee pursuant to a separate written letter;

                (c) With respect to the ownership interest of Robert H. Williams, constituting
                         l/225ths of the rental payments — pursuant to payment instructioits to be

                         provided by Robert H. Williams directly to the Lessee pursuant to a separate

                         written letter; and
                (d) With respect to the ownership interest of Jason Scott Williams, constituting

                         2/225fhs of the rental payments -pursuant to payment mstmctioss to be provided
                         by Jason Scott Williams direcfly to the Lessee pursuant to a separate written

                         letter.

        6. Lessee has Ailly inspected fhe Leased Property and accepts the Leased Property in its

present condition, and Lessor shall not owe Lessee any repairs, maintenance, alterations, changes or

improvements during the term of this Lease or any extension thereof.

        7. Lessee shall, upon prior written notice to Lessor (which notice shall set fortli ftie name,

address, contact person, telephone number and facsimile number of the assignee or sublessee, as the case

may be), be entitled to assign in writing this Lease or sublease in writing tfae Leased Property, in whole or

in part, to any parent, subsidiary or affiliate firm, company, corporation or parhiership of Lessee or any

entity acquirmg substantially all of the assets of Lessee, without being required to obtain the approval of

Lessor; provided, however written approval, not to be unreasonably withheld, must be obtained from

Lessor should Lessee desire to assign this Lease or sublease the Leased Property, in whole or in part, to

any other third party; provided farther that iti the event of any permitted assignment or sublease. Lessee

shall continue to be obligated to Lessor under the terms and cosditioas hereof.


                                                 Page 4 Of 37
6889919 5
  Case 3:20-cv-00139-SDD-EWD                    Document 1-2            03/11/20 Page 12 of 69



        8. The Leased Property shall be used exclusively by Lessee and its independent contractors

or permitted assigns solely for the following purposes:

                (a) The anchoring and mooring of all boats, barges and other vessels, whether or not

                         owned by Lessee and whether loaded or empty;

                (b) Operations dealing with tugs and the making and breaking of tows at, about, or

                         around the Leased Property;

                (c) Tiie cleaning, repairing and painting of all types of barges and vessels, whether

                         or not owned by Lessee;

                (d) The t-ansfers of all types of cargo from one barge or vessel to another or from or

                        to truck along fhe Leased Property;
                (e) The changing of boat crews or the provisioning of vessels, and other activities

                        relating to the operation of a fleeting or repair service;
                (f) The storage of rigging and other supplies used m the conduct of Lessee's
                        operations on, at, about or along fhe Leased Property, or any part thereof;

                (g) The building, equipping and/or repairing of vessels; and/or
                (h) Any and all other activities customarily associated with the above operations
                        and/or with a barge and towboat repair and fleeting operation.

All of the foregoing operations shall be conducted by Lessee in fall compliance with all laws, ordinances,
rules and regulations of the United States of America, State of Louisiana, Parish of East Baton Rouge, or

any other public authority, or agency having jurisdiction over the Leased Property. Lessor shall not

during the term of this Lease enter into any other lease oftiie Leased Property which would unreasonably

interfere with Lessee's said right to use the Leased Property without receiving Lessee's ^witten approval,

which approval wilt be in Lessee's sole discretion; provided that this sentence does not limit Lessor's

rights pursuant to the third paragraph of Section 14 below.
        9. During the term of this Lease or any extension thereof. Lessee shall be entitled, at its

cost, to construct such mooring or other constructions as it may require in connection with the business

being conducted by it on the Leased Property; and shall further be entitled to cause the mstallation and
maintenance of land anchors, deadmen, piling, cables, shorewires, chains and/or dolphins in the

.Mississippi River and/or on the batture of the Leased Property as may be necessary for fhe mooring of

vessels along the Leased Property, provided that all improvements so made shall satisfy the permit

requirements of the U.S. Army Corps of Engineers, State of Louisiana, and any other regulatory agency

exercising jurisdiction over the use of the Leased Property, aad farther provided &at all such land
anchoring, deadmen, or pilings^ or any such anchoring devices shall be buried or driven well below the

surface of the sun'ounding land to the extent reasonably practical. At the termination of this Lease,

Lessor shall designate those improvements except deadmen made by Lessee, which are to be removed at


                                                 Page 5 of 37
6889919,5
    Case 3:20-cv-00139-SDD-EWD                    Document 1-2         03/11/20 Page 13 of 69



Lessee's expense within ninety (90) days after designation, and Lessee agrees to complete such removal

at its sole expense within such nmety (90) day period. All other improvements, including deadmen, shall
become the property of Lessor without any compensation owed to Lessee.

         Lessee agrees to and does hereby hold Lessor harmless from all claims, liabilities, damage or loss

to Lessor, includmg reasonable attorney's fees, caused by any use of the Leased Property by Lessee or its

contractors, agents, employees or representatives without Lessee obtaining and maintaining all necessary

permits and approval.

         The provisions of this Section 9 shall survive indefinitely the expiration or termination of this

Lease for any reason.

         10. If any law, ordinance, rule or regulation of the United States of America, State of

Louisiana, Parish of East Baton Rouge, or any public authority, board or office relating to the Leased

Property or the intended use thereof, should materially prohibit or prevent the use of tihe Leased Property
by Lessee for the intended purposes or is applied to enjoin the exercise of Lessee's material rights

hereunder, upon written notice of termination given to Lessor, which said notice shall include proof of the
circumstance preventing use. Lessor shall have a period of sixty (60) days after said notice to attempt to

correct the circumstance preventing use, failing which at Lessee s option, Lessee may terminate this

Lease upon written notice to the Lessor specifying the date of termination. In the event that any portion

of the Leased Property is taken under the right of expropriation or by a voluntary transfer in lieu thereof

to any legal entity vested with the power of expropriation, or is prevented from being utilized for the
purposes herein expressed by any action of the U.S. Army Corps of Engineers, Levee Board, or other

governmental regulatory authority, including, but not limited to, failure to grant or renew necessary

permits or licenses: (A) Lessor agrees to deduct that portion of the river jErontage of the Leased Property

so affected from the river fi'ontage figure shown above and thereby reduce the rent proportionately for the

remainder of that year and all succeeding years of this Lease and any renewals and extensions thereof

during which Lessee shall be so restricted; or, (B) at the sole option of Lessee, exercisable in writing no

later than 60 days after the date of such taking, transfer or prevention^ Lessee shall have the right to

terminate this Lease in its entirety.

        Upon termination of this Lease by Lessee pursuant to either of the foregoing provisions of this

Section 10, (i) Lessee shall have the obligation to remove improvements from the Leased Property in

accordance with Section 9 above and (ii) all rights of Lessee under Section 16 shall terminate
immediately and in their entirety.

        11. Lessor shall assist and cooperate with Lessee m the obtaining of aay and all permits that

may be required and will further assist and cooperate with Lessee in maintaining in effect any and all

permits that are obtained. Lessee shaU bear the costs necessary to obtain such permits.




                                                Page 6 of 37
6889919 5
  Case 3:20-cv-00139-SDD-EWD                     Document 1-2           03/11/20 Page 14 of 69



            12. Lessee shall procure, at its cost, and durmg the term of this Lease and any extension

thereof (and for a period of two (2) years thereafter if such insurance coverage is on a "claims made"

basis), shall maintain in fall force and effect wharfingers liability insurance and comprehensive general

liability insurance against claims for property damage and for bodily iinjmy or death occurring on, in, or
about the Leased Property with responsible insurance companies legally authorized to transact business in

the State of Louisiana and capable of underwritmg the required policy limits; and said insurauce shall
afford protection to fhe limits of not less than Ten Million ($10,000,000) Dollars with respect to bodily

injury, death or damage to properly, and including damage caused by reason of any barges, tow boats, or

tugs breaking loose from their moorings. All policies shall name each Individual Lessor as an additional

insured to the extent of Lessee's indemnification obligations under this Lease, and shall provide a waiver

of subrogation in favor of Lessor, and Lessee shall provide the Lessor with a certificate of insurance for

the above described coverage. Lessee shall endeavor to provide fhuty (30) days notice to Lessor prior to

cancellation thereof and/or any material changes in the terms of said policies. Certificates of the

foregoing insurance coverage shall be promptly delivered to Lessor.

         13. Lessor shall pay to the party or parties entitled thereto, on or before the due date, all taxes

due on the Leased Property, and shall furnish Lessee within a reasonable time thereafter, copies of signed

checks in payment of such taxes or evidence that such payments have been made. If Lessor fails to pay

any such taxes when due or institute procedures which suspend the due date. Lessee may, at its option

after notice to Lessor, pay on behalf of Lessor directly to the party or parties entitled thereto, any taxes

and remit fhe difference between the rental(s) due hereunder aad the amount of taxes paid, as the case

may be. In general. Lessee shall be entitled to cure on behalf of Lessor any default of Lessor to avoid

forfeiture of the Leased Property.

         14. Lessor and Lessee, as the case may be, shall iadenmify fhe other against and hold the
other harmless &om any and all losses, claims, damages or liability for or on account of any injury to

(including death of) persons or damage to property, including costs and expenses (mcluding reasonable

attomey'>s fees) incident thereto, to the extent arising from the acts, omissions or negligence of itself, and

its agents, servants, contractors, employees or licensees in. connection with this Lease and/or the Leased

Property. It is JEurther agreed and understood that the Lessor shall not be responsible for any injury or
damage suffered by Lessee or any other person whomsoever, entering upon the Leased Property during

the term of this Lease or any extension thereof or damages to theu- person or property (i) arismg from a
defective condition(s) in or to or about the Leased Property which are reasonably discoverable by Lessee,
(ii) arising out of tlie operation of Lessee's business or Lessee s use of the Leased Property, or(iii) arising

out of or in any way connected with the acts or omissions of the Lessee's employees, agents, contractors,

patrons and other invitees. Lessee assumes all of such risks and liabilities and shall be responsible for any

and all such injuries or damages suffered by itself and its contractors, agents, licensees, invitees, and


                                                  Page 7 of 37
6889919 5
 Case 3:20-cv-00139-SDD-EWD                       Document 1-2           03/11/20 Page 15 of 69



guests. The above provisions of this Section 14 shall survive mdefiaitely the expiration or termination of

this Lease for any reason.

         Each Individual Lessor severally represents that insofar as his, her or its proportion of ownership,

as designated hereinabove, that he, she or it has clear title to such proportion and the person designated

pursuant to Section 5 above is entitled to receive the rental payments hereunder on such proportion free

and clear of the claims of any other portion, none of the said Individual Lessors in any way warrantmg

that flie other XadividLial Lessors have legal, unencumbered title to their respective designated interests.

Notwithstandmg the foregoing, so long as Lessee is not in default of its obligations under this Lease, each

Individual Lessor severally agrees to maintain Lessee m peaceful possession of the Leased Property and

the right of access granted to Lessee during the term of this Lease.

        Lessor reserves unto itself or its assigns, the unrestricted right of reasonable access across any or

alIoftheLeasedProperty for the cutting and harvesting of timber and the exploration or drilling, testing,
owning or production, transportation and exploitation of oil, gas and other hydrocarbons on that portion

of the Principal Property which does not unreasonably interfere with Lessee's use of tiie Leased Property,
provided that Lessor indemnifies and holds Lessee harmless from and against any and all losses,
damages, liabilities, choses in action^ costs and expenses mcm'red or suffered by Lessee to the extent

arising from or related to the acts or omissions of Lessor or its assigns, agents, contractors, tenants, or

licensees, in connection with this rigbt of reasonable access by Lessor or its assigns. Should Lessor
contract with a third party, or grant a third party a license, to cut and harvest timber, or explore, drill, test,

produce, transport or explore for oil, gas or other hydrocarbons as permitted by this paragraph, then

Lessor agrees to cause such third party to agree that (A) Lessee shall not be responsible for any injury or

damage suffered by such third party or any offaer person whomsoever, entering upon the Principal

Property during the term of this Lease or any extension thereof or damages to their person or property (i)

arising from a defective conditions) in or to or about the Principal Property, which are reasonably
discoverable by such third party, (ii) arising out of the operation of such third party's business or such

third party's use of the Principal Property, or (iii) arising out of or m any way connected with the acts or

omissions of the such third party*s employees, agents, contractors, patrons and other invitees; (B) such

third party assumes all of such risks and liabilities and shall be responsible for any and all such injuries or

damages suffered by itself and all persons whomsoever; and (C) such third party binds and obligates itself
to defend, mdetnnify and hold the Lessee and all of Lessee's representatives, employees, agents, vessels,

and contractors harmless from aay such claims, demands, suits, causes of action and damages to person or

property^ mcluding the cost of defense thereof and reasonable attorney's fees mcurred in said defense.

        Except as provided otherwise in tfais Lease, Lessee shall be responsible for any civil or criminal

consequences of its operations or use of the Leased Property as permitted by Section 8, including, but not

limited to damages caused in whole or part by such operations or use; and Lessee further agrees to


                                                   Page 8 of 37
6889919 5
   Case 3:20-cv-00139-SDD-EWD                     Document 1-2           03/11/20 Page 16 of 69



indemnify and hold Lessor harmless from and against all claims, debts, penalties, fines, demands, actions

and/or causes of action for damages to persons (including death) or property and/or violation of any law
or governmental regulation caused by, arising out of, or connected with the operations or use of Lessee

Iiereunder, the condition oftke Leased Propeity and all improvements, or the failure of Lessee to perform

any obligation hereof, and to pay any judgement or assessment against Lessor, mcludmg reasonable

attorney fees and costs, resulting from any suit or proceeding brought thereon. The provisions of this

paragraph shall survive mdefmitely the expiration or termination of this Lease for any reason.

         Lessor reserves the full use and enjoyment of the property covered hereby for all purposes except

for those specifically granted and to the extent granted to Lessee; however, Lessor:'s reservation of right

to use cannot interfere witli Lessee s operations.

        Lessee shall indenmif/ and hold harmless the Lessor fi'om any and all losses, liabilities, claims

and damages includmg reasonable attorneys fees and all costs of defense, relating to or arising from

environmental contamination, discharge or spill or any violation of any Environmental Laws that occur,

directly or indirectly, as a result of Lessee s use of or operations on or about the Leased Property, to the

extent caused by Lessee or its agents, iudependent contractors, employees, representatives,

subcontractors, mvitees or permitted assigns. For purposes of this Lease, "Environmental Laws" means

any and all federal, state and local laws and all rules and regulations thereunder now and hereafter

existing relating to tlie manufacture, processing, use, management, treatment, storage, generation,

disposal transportation, handling, clean up, remediatioa, removal, release or threatened release of

materials^ substances or fluids of any kind. All iademnification obligations of Lessee in this Lease shall

survive any termination or expiration of this Lease.

        15. Lessor and Lessee hereby agree and stipulate to abide by all present or future laws,

statutes, regulations and ordinances of all governmental authorities, whether federal, state, parish,

municipal and all agencies thereof, including but not limited to, the U.S. Army Corps of Engineers, the

Department of Public Works of the State of Louisiana, and the Atchafalaya Levee Board, applicable to

the Leased Property and Lessee s operations fhereon.

        16. During fhe Primmy Term of this Lease or fhe Renewal Term, if renewed (the "Offer
Period"), if Lessor receives or is party to a bona fide offer to enter into a new lease, in good faith, without

fraud, which offered lease commences at any time after the expiration of the term of this Lease, and

Lessor desires to enter into a lease on such terms, Lessor shall give Lessee written notice of such desire,

and m such notice shaU state the proposed term and consideration offhe proposed new lease and all other

pertinent provisions and stipulations. If Lessee desires to enter a new lease in conformity with the

proposal made by Lessor, Lessee shall so advise Lessor in writing within thirty (30) days after the date of
receipt of such notice from Lessor, and the new lease shall be executed within ten (10) days thereafter.

During the Offer Period above stated. Lessor may not lease the Leased Property to any other person, firm,


                                                  Page 9 of 37
6889919 5
  Case 3:20-cv-00139-SDD-EWD                      Document 1-2           03/11/20 Page 17 of 69



or corporation without first offering to lease them to Lessee under the procedure provided above in this

paragraph. After complying with fhe procedure stated above, if Lessee does not agree in writing to a new

lease under the same terms as proposed by the Lessor within the allotted time, all of the Lessee's rights

under this Section 16 shall terminate m their entirety and Lessor may thereafter lease the Leased Property

to a third party with no farther obligation to Lessee, provided that such lease is not on terms more

favorable tlian the proposal submitted to Lessee.

        Dm'ing the Offer Period, if Lessor receives or is party to a bona fide offer to sell the property, m

whole or in part, in good faith, without fraud, of which the Leased Property is a part of the, property to be

sold and Lessor desires to sell the property on such terms. Lessor shall give Lessee written notice of such

desire, and in such notice shall state the proposed price, the terms, and other conditions of tile sale. If

Lessee desires to purchase said property in conformity with the proposal made by Lessor, Lessee shall so

advise Owner/Lessor m wi'itmg within thh'ty (30) days after tlie receipt of the notice from Lessor, and the

sales agreement shall be executed by both parties within ten (10) days of such advice by Lessee. During

the Offer Period, Lessor may not sell the property to any other person, firm, or corporation without first

offering to sell to Lessee under the procedure provided herein. AJfter complying with the procedure stated

above, if Lessee does not exercise its right to so purchase the property» all of Lessee's rights under this

Section 16 shall terminate in their entirety and Lessor may thereafter sell the property to a third party,

expressly subject to the terras offhis Lease, with no farther obligation to Lessee, provided that such sale
is not on terms more favorable than the proposal submitted to Lessee. Notwithstanding the above, any

Individual Lessor shall have the unrestricted right to transfer any or all of his individual undivided right,

title and interest in and to the Leased Property to any person, including, without limitation, any other
Individual Lessor or a limited liability company or other entity owned by one or more Individual Lessors.
        The provisions of this Section 16 shall automatically tenninate and be of no force or effect (i) if

Lessee is in default under this Lease, and has not cured such default within the applicable time period set
forth in Section 17 below, regardless of whether Lessor elects to tenniuate this Lease, accelerate rentals or

take other actions or (ii) upon fhe expiration or earlier termination of this Lease.

        17. Any of the following shall constitute an Event of Default:
                 (a) If Lessee fails to pay the rental or expense assumed by Lessee in this Lease when

                         due and such faUure is not cured within thirty (30) calendar days after written
                         notice from Lessor;

                 (b) If Lessee is adjudicated as bankrupt or becomes subject to voluntary bankruptcy
                         reorganization proceedmgs; or

                 (c) If Lessee fails to comply with any provisions and/or conditions contained in tlus

                         Lease, and does not cure said failure within thirty (30) days after receipt of notice
                         from Lessor of said failure.


                                                 Pagel0of37
6889919 5
  Case 3:20-cv-00139-SDD-EWD                      Document 1-2          03/11/20 Page 18 of 69



           If any of the Events of Default listed above occur. Lessor shall have the option to do one or more

of the following to the extent allowed by law: (i) terminate this Lease immediately, (ii) declare the entire
rental for the unexpired term of this Lease to be due and payable (with such payment amount due upon

such declaration to be equal to the present value of the scheduled payments for the utiexpii'ed term of tins

Lease discounted at 8% per annum (the "Discounted Payment")) provided that if Discounted Payment is

made, then this Lease may not be terminated during the unexpired term for failure to pay rental by Lessee,

(iii) proceed for past due installments of rental only reserving the right to proceed for remaining
installments later, and/or (iv) exercise any other right or remedy permitted by law.

           18. This Lease is made in, and shall be governed and interpreted by, the laws of the State of
Louisiana.

           19. All notices and demands that may be or are required to be given by either party to the

other shall be in writing. All aotices and demands by Lessor to Lessee shall be deemed to have been

properly given if sent by United States Registered or Certified mail, postage prepaid, return receipt
requested, addressed to Lessee at 1701 E. Market Street, Jeffersonville, Indiana 47130, ATTN: Legal

Department, or such other place as Lessee may from time to time hereafter designate in writmg to Lessor.

All notices and demands by Lessee to Lessor shall be deemed to have been properly given or made if sent

by United States Registered or Certified Mail, postage prepaid, return receipt requested, addressed as
follows:
                  (a) For each Individual Lessor herein other thaa KNMW, LLC, Robert H. Williams
                           and Jason Scott Williams, to bofh Gordon S. LeBlanc, Jr., 3924 Chatfield

                           Avenue, Baton Rouge, LA 70808, and Hermann Moyse, ffl, 5926 Booae Drive»

                           Baton Rouge, LA 70806, both of whom are hereby appointed agents for each
                           such Individual Lessor, to fheu' successor agent(s) who may be appointed

                           pursuant to Section 5(a), or to such other person(s) or place(s) as each such

                          Individual Lessor may from time to time hereafter designate in writing to Lessee;
                           and

                  (b) For each of KNMW, LLC, Robert H. Williams and Jason Scott Williams - to the
                           address as each. may from time to time hereafter designate in writing to Lessee.

        Such notices shall be deemed to be given two business days after deposit in fhe U. S. mail,

certified mail, return receipt requested.

        20. No modification or variation oftius Lease shaU be deemed valid unless evidenced by an

agreement in writing signed by the parties hereto.

        21. The waiver by either party hereto of a breach of any provision of this Lease shall not
operate or be construed as a waiver of any subsequent breach of any party. No waiver shall be valid

unless in writmg and signed by the party granting such waiver.


                                                 PugcllufS?
6889919 5
   Case 3:20-cv-00139-SDD-EWD                    Document 1-2           03/11/20 Page 19 of 69



        22. In the event that any one or more provisions of this Lease shall be held invalid, illegal or

unenforceable by any court of competent jurisdiction, such mvalidity, iUegalify or unenforceability shall
not affect the validity or enforceability of any other provision offhis Lease.

        23. This Lease may be executed in any number of counterparts^ each of which shall

constitute one and the same mstrumeat, and either party hereto may execute this Lease by signing any

such counterpart. For purposes hereof, facsimile and electronically scanned pdf copies hereof and

facsimile and electronically scanned pdf signatures hereof shall be authorized and deemed effective. This

Lease shall be effective for each Individual Lessor upon his execution and delivery thereof.

        24. The Recitals set forth hereina-bove are incorporated herein in their entirety and made a

part hereof.

        25. This Lease replaces and supersedes in its entirety the prior lease between the parties

hereto or their predecessors which temunates on March 31,2016.

                 [Remainder of page intentioaally left blank; signature pages follow]




                                                Page 12 of 37
6889919_5
Case 3:20-cv-00139-SDD-EWD                       Document 1-2                03/11/20 Page 20 of 69




            BEFORE ME, the undersigned Notary Public, and in file presence of the undersigned competent

 witnesses. Lessee has executed this Lease in duplicate originals at'^^SDftwU^, "Xn^Z^L , on

 the' ^ day of^U^. 2016, after due reading oftihe whole.



                                                    LESSEE:
 WFTNESSES TO LESSEE:                               ACBL TRANSPORTATON SERVICES LLC

 -Yl-e^f. C^S^                                      By:_
                                                                               ? ^fA^
                                                               Name:, /^^/. '^S^E


 ^•^^-
                                                               Title: ~~^\TPJ^Q~



                                                                  '\fLUM^
                                            NOTARY PUBLIC
                      Name:_                      BarRoU/po^pni^
                                  y^^^ws^.            Saal
                                         Notary Public - Stale ol tntflana
                                                   Clatk County
                                       Mv Commission Expires Apr 24.J




                                                Page 13 of 37
6889919.5
Case 3:20-cv-00139-SDD-EWD                   Document 1-2          03/11/20 Page 21 of 69




         BE3FORE ME, the undersigned Notary PubUc,.and in tile presence of the undersigned competent

 witnesses^ fhe undersigned Individual Lessoi; has executed this Lease m duplicate originals at

               ., ^^ , on the ^^day of 4^^^ , 20 16, after due reading of the wliole.
                                                          F


TONESSES TO INDIVIDUAL LESSOR;                        mDIVIDUALLBSSOR: '


  ls^•^          [>-w *?                              ^^s^^^ cy \.-^y^3^^-&^^
                                                      Becky L. Sirinnons

    ^CY^J7 U^^IJL




6889919__5
                                       Page 14 of 37
 Case 3:20-cv-00139-SDD-EWD                      Document 1-2         03/11/20 Page 22 of 69




            BEFORE ME, fhe undersigaed Notary Public, and in the presence of the undersigned competent

 witnesses, fhe yadeysigaed Sidividual Lessor has executed this Lease ia duplicate orlgmals at

     ^(^ _, '^1^ on the 3( day of /t^ , 2016, after due readmg of the whole.

 WITNESSBS TO INDIVIDUAL LESSOR: JNDFVIDUAL LESSOR:


      i^^ U6^ //)- t?^T ^H^ .)vu<i«-fl&/V
                                                        Betty Mo^se Sisomoas




                                          Page 15 of 37
6889919 5
 Case 3:20-cv-00139-SDD-EWD                   Document 1-2         03/11/20 Page 23 of 69




        BEFORE ME, the undersigned Notary Public, and in the presence of the undersigned competent

witnesses, the undersigned Individual Lessor has executed this Lease in duplicate originals at


                                                           T
  1^r<L 3__ L.A , on the "^J day of M^t^ ,2016, after due reading of the whole.


WITNESSES TO ?flMVIDUAL LESSOR: INDIVIDUAL LESSOR:


                                                           i^
                                                           L/l^Af ^-^v^'^rv^
   ^^^Jt^N^vi/t^^                           fJ^an Moyse Sitftimons Wilcox

     S^^jS 6^//j^
   ^rm^nn ^(fs(.


                                      JWARY PUBLIC
                  Name: layior^anery BarRolVN^aryNo. fif^^^T




                                           Page 16 of 37
6889919_5
Case 3:20-cv-00139-SDD-EWD                      Document 1-2          03/11/20 Page 24 of 69




             BEFOWE ME, the undersigned Notary Public, and in the presence offhe undersigned competent

 witnesses, the undersigned Individual Lessor has executed this Lease in duplicate originals at
 ^vidt^^t i, ^ .Vo o UT?L£!LA cu on theKt^_ day of1QQ^_n^_^ 2016, after due reading of the whole.


 WITNESSES TO INDIVIDUAL LESSOR: INDIVIDUAL LESSOR:


 >>\JA^"T. ftnujLdL _ ( Y^o v, .'o. \ Y^cipj
  ^brft T'. Pou3£/H MarlelAoyseSclilesmger


  ^-^^
    -?. ^, £>^^
                                                    /•^^
                               ./ iJ      /WTARY PUBLIC
                      Name:^       y?. ^///-^^^BafcRo^Notarv/No. tf^>7
                                   My Commissidai Expires _^e^^_.




                                               Page 17 of 37
6Ki{yyiy_5
 Case 3:20-cv-00139-SDD-EWD                   Document 1-2              03/11/20 Page 25 of 69




        BEiFOSE ME, the undersigned Notary Public^ and in the presence of the undersigned competent

witnesses, the undersigned Individual Lessor has executed this Lease in duplicate origmals at
  6^2-. /^A- _, on the 5 day of yU-^y 2016, after due reading of the whole.


WITNESSES TO INDIVDOUAL LESSOR: INDIVIDUAL LBSSOR:
                                                    /
                                                            ^^——™^^
                                                                  >ft


                                             Lewis Arthur Moyse



      pd^Tc^ /i



                  Name:
                               My Commission Eg^ss ^.ef^u^f^.




                                            Page 18 of 37
6889919 5
   Case 3:20-cv-00139-SDD-EWD                  Document 1-2          03/11/20 Page 26 of 69




        BEFOKR ME, the undersigned Notaiy Public, and in the presence of the undersigned competent

 witnesses, the undersigned Individual Lessor has executed this Lease in duplicate originals at _,

       ^ L^ , on fhe trf_^ day of /^./ky _, 2016, after due reading of the whole.


WNESSES TO INDIVIDUAL LESSOR: INDIVIDUAL LESSOR:


                                                  ^CU^LA^L.
                                              lermann. Moyse ffl




                                                     pUBIJtC-
                     Name:                            ^Koll/^otaryN^
                                  My Comm^&ioj/Expires _^~^^




                                             Pagel9of37
6889919 5
 Case 3:20-cv-00139-SDD-EWD                       Document 1-2         03/11/20 Page 27 of 69




            BEFORE ME, the imdersigfted Notaiy Public, and i& die presence ofihe yudersigaed competent

 witnesses, the undersigned Individual Lessor has executed this Lease in duplicate originals at
   &.^ Z/A- on fhe 3.^ day of M^ , 2016, ^t
                                         after duereadmg of the whole.

 WITNESSES TO JNDTODUAL LESSOR: INDIVIDUAL LESSOR;


 "^et\V |l( ^> (W kCA^"
        ^ff^t /t^ £,t»£.ft^U^'


       f^^Jf U(^
    [J^i^^-n yH.o^e J1J



                                    NOTARY PUBLIC
                      Name:—^yi%r Caffery „ BarRoU/t^ota^N^ ffi-7^C~
                                       commission- Expires f-y^r,




                                              Page 20 of 37
6S89919 5
Case 3:20-cv-00139-SDD-EWD                     Document 1-2              03/11/20 Page 28 of 69




         BEFORE ME, the undersigned Notary PubUc, and m the presence of the undersigned competent

witnesses, the undersigned ludividual Lessor has executed this Lease in duplicate origmals at Hammond,

Louisiana, OB the 31 day of May, 2016, after due reading of the whole.


WITNESSES TO INDIVIDUAL LESSOR:                INDIVIDUAL XfESSOR:

                                               KNMiW,LL(


                                                       Name: Stephen. M. 'Williams., Sr..
                                                       Title: Member/Manager
   (j^ii M M^^
Cherie M, Mowen




                                           NOTARY PUBLIC
                                      Andi-e G. Coudram, Bar Roll #1789




                                             Page2lof37
W919 5
  Case 3:20-cv-00139-SDD-EWD               Document 1-2          03/11/20 Page 29 of 69



       BEFORE ME, the undersigned Notary Public, and in the presence of the undersigned competent
witnesses, the undersigned Individual Lessor has executed this Lease m duplicate originals at

             , _, on the _ day of_, 2016, after due reading of the whole.

WITNESSES TO INDIVIDUAL LESSOR: INDIVIDUAL LESSOR:



                                            Robert H. Williams




                                      NOTARY PUBLIC
                 Name:,                     .BarRolVNotaryNo.
                                 My Commission Expires




                                          Page 22 uf37
6889919J
   Case 3:20-cv-00139-SDD-EWD                      Document 1-2          03/11/20 Page 30 of 69




              BEFORE ME, the undersigned Notary Public, aud m fhe presence oftiie undersigned competent

   witnesses, tbe undersigned Jnctividusl Lessor has executed this Lease in duplicate originals at

f^yh)}^^& , /^- on the /T^-d&y of /^Z^ , 2016, after due reading of the whole.


   WITNESSES TO INDIVIDUAL LESSOR: INDIVWAL LESSOR:


        ^//^9
  ^{nt^ij^e^ey
  ^/ijsy^yL^
                            ^                      Jason^cott Williams



   'FTOLOC^ f\-e. yn^ <<?r&^L\^


                                CM^SJ ^^%^6c~
                                             NOTARY PUBUC
                       Name:_                      .BarRoll/NotaryNo.
                                        My Commissioa Expires


                                            CetesteE.Eftender
                                         Notary Public. ID#9429
                                       East Baton Rouge Parish, LA
                                        My commission is fortife"




                                                Page 23 of 37
  6889919_5
Case 3:20-cv-00139-SDD-EWD                      Document 1-2          03/11/20 Page 31 of 69




            BEFORE ME, fhe undersigned Notary Public, and in the presence of the undersigned competent

.witnesses,/, the undersigned Individual Lessor has executed this Lease in duplicate originals at

                 \A_^^UX^—. on the lv day of f^UU^ . 2016, after due reading of the whole.


 W^fiNESSES TO INDmDUAL LESSOR: INDIVIDUAL LESSOR:



              Y^/f-/<^ >f5W/w^                   Lance LaPlacs?


    ^-^A/-
"^ ^(&t4n ^' {4^y^~



                                            NOTARY PUBLIC
                      NameHfi                   .BarRoMfcy^o..
                                  Mf Commission Expires j^3L^^a^/i_^

                                                                                          ,,HH"IIH»1^,,


                                                                                    /^^s^.
                                                                                   /y^^'^
                                                                                 Is; i?
                                                                                  ^^
                                                                                   ^   '. ' fl-^k
                                                                                  \ ^ -^ '-ssS
                                                                                                    ^ ^
                                                                                                    ^•''^
                                                                                   \^;:put^
                                                                                    '^£iwpyy
                                                                                         ^'««Ut"^




                                               Page 24 of 37
6889919_5
Case 3:20-cv-00139-SDD-EWD                   Document 1-2                  03/11/20 Page 32 of 69




        B3EFOKE ME, the undersigned Notary Public, and in the presence of the undersigned competent

 witnesses, t3w undersigned ladhddual Lessor has executed this Lease in duplicate originals at
   -.^h't-^-td }d, ^j. %il\^f » on the / '^"fiay of }/y]^^s , 2016, after due reading of the whole.
                                                             ~7~


 wrmessxs TO INDIVIDUAL LESSOR: INDIVIDUAL LBSSOR:




                                           )TARY PUBLIC
                 Hame:^S^f\e V-^kfTV^n La. Bar Roll/Notaiy No..
                                My Commission Expires ts(\wAvS^?<3 ( g


                                      " - -X
                                                JtRISTmEHfflM/tN
                                                Commission # £056955
                                                Notary pubfic-California
                                                    Solano County
                                                 222!2LBSfi(rtsMarS.zoi8l
                                                                   V •»1




6889919 5                               Page 25 of 37
Case 3:20-cv-00139-SDD-EWD                     Document 1-2         03/11/20 Page 33 of 69




            BEyORE ME, the undersigned Notary Public, and in the presence of the undersigned competent

  witnesses, the-'undersigned Individual Lessor has executed this Lease in duplicate 'originals at

  ^<^kr^ L^U,^£^S^^ day of A^ri'^2016, S&GT due reading of the whole.

  WITNESSES TO INDIVIDUAL LESSOR: INDIVIDUAL LESSOR:

                                                 EAST WEST LANDCO, L.C,

                                                 By:
                                                                 w       ^-
                                                        Name: Vincent Price LeBlanc, Jr.
                                                        Titje: Duly Authorized Member

     .bcWS Cru.z,                               By.                     m
                                                        N^&fe: Clifton David LeBlanc
                                                        Title: Duly Authorized Member



                                 Aulot
                                  A . ^Mp'mypUBLic
                       Name   :AlllaJVffi^B'arRoUmot^yo. J&^fiSii
                                  My Commission Expires H^ Dft^


 As^-
    ^\\\wtll^


^     /'^^c^
 ?' .•'''v®Qs&'*?1
               ^"fcs
s^/.
j§[^
^••^%^/
        fiiii^




                                              Pagu26uf37
6889919_5
 Case 3:20-cv-00139-SDD-EWD                   Document 1-2         03/11/20 Page 34 of 69




        BEFORE ME, the undersigned Notary Public, and in the presence of the undersigned competent

-witaesses, the undersigned ladividual Lessor has executed this Lease in duplicate originals at

 [oy\ H<Wf. , t ^A _, on the 5^" day of IM.CLQ , 2016, after due reading of the whole.


WITNESSES TO INDIVIDUAL LESSOR:              INDIVIDUAL LESSOR:

                                             MSOF CORPORATION
                     11                      By: ^V/^- ^'(M
                                                      NaV^WWL^l                       ^.~5YL.
                                                      Title:   f^7^^'~C

f^\v\<\ ^. ^o^o^-


                                       NOTARY PUBLIC
                    Name:_                      .BarRoll/NotaryNo.,
                               My Commission Expires



                                            Ceieste E. Ellender
                                          Notary Public, ID #9429
                                       East Satan Rouge Parish, LA
                                         My commtasion is for life.




                                           Page 27 of 37
6889919 5
Case 3:20-cv-00139-SDD-EWD                    Document 1-2           03/11/20 Page 35 of 69




        BEFORE ME, the undersigtied Notary Public, and in the presence of the undersigned competent

witnesses, the undersigned Individual Lessor has executed this Lease m duplicate originals at

    jn^oi^e , /JDW^eLr\eL , on the £??9_^ay of /^r/ 7 , 2016, after due readmg of the whole.


WITNESSES TO INDIVIDUAL LESSOR: INDIVIDUAL LESSOR:

                                              ST. THOMAS POINT^L.L.C.

                                              By:_               ~^QU^_P^/M^
                                                       Name: Robert Dou^as LeBlanc .

       fj'^^r'                                         Title: Manager



      •(f^cy^ C / ']~'K^r^'hsr\
                                                                     c^^^W-^
                                                       Name: /3/^nda Jaa&3/&B!^ic Thompson ^--




                                        !'[OTAKY PUBLIC
                  Name   -rw^i^r^•tr^ Bai-RoIJ/NoiaryNcL ^3W6
                               My Commission Expires ^T£>£/^TH




                                            Page 28 of 37
6889919 5
Case 3:20-cv-00139-SDD-EWD                       Document 1-2        03/11/20 Page 36 of 69




             BEFORE ME, the undersigned Notary Public, and in the presence offhe undersigned competent

  witnesses, .the undersig&ed ladividual Lessor has executed ftiis Lease in duplicate ori^aals at
            ^4—' XL^: on ^ ly day of M.^(^ . 2016, after due reading of the whole.

  WITNESSES TO INDIVIDUAL LESS OR: INDFVIDUAL LESSOR:


                              ^fcJZMMi
     ja^^iT_j5^A^s&v^— ^ j^U^H^J
                                                             irmKley Lyons

 dbALJQQDM^L

                                            NOTARYPUBLIC
                      Name:, .__ ______ ,-___.,_ Bar B-oU/Notaiy No.

                                   My Commission Expires _.




            See attached notarial certificate.




                                              Pagft9.9nf37
6889919 5
   Case 3:20-cv-00139-SDD-EWD                            Document 1-2                      03/11/20 Page 37 of 69




                                         CALIFORNIA ALL- PURPOSE


    A notary public or other officer completing this certificate verifies only the identity
    of the individual who signed the document to which this certificate is attached,
    and not the truthfulness, accuracy, or validity of that document.


   State of California                                    }
   County of <S?\i                    -Z&tQ^-

   0^> "(Y^M \\ . V^ before me,T^Cd^f\ LG>T&Q/\- Y\cTV^rc. •^^L\i c ,
                    ^^(Heia Insert name and UUB ot ttiBofHlef) lil .


   personally appeared UoV\0^c^ LtJjCY\^ •—-"
   who proved to me on the basis of satisfactory evidence to be the person(s) whose
   name(s) is/are subscribed to the within instrument and acknowledged to me that
   he/she/they executed the same in his/her/their authorized capacity(ies), and that by
   his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of
  which the person(s) acted, executed the instrument.


   I certify under PENALTY OF PERJURY under the laws of the State of California that
   the foregoing paragraph is true and correct.
                                                                                                                     DAWNLARSON
                                                                                          Sfeft^j^ 6on^m!wltm Nto.2107121 g
                                                                                                          j HOTARy"?UBU'd~*"OWJF^RNtA ^
                                                                                                                   SXN OIEGO COUNTY ^
                                                                                                             Oommiitlofl.Bgikirt Apeil 16,2(11$
                                                                                          'KAft^fA\fSftAl^il^^^NA^l^^^fU^f^vVWU^<^^

            LUju^-v r^CU^^^
   Notary Public Signature (Notary Public Seal)

  <f                    •               -—^—^                                             —.                              11>
                                                                        INSTRUCTIONS FOR COMPLETING THIS PORM
                                                                Tins form wmpties with cwrent Ca1{fannastattttes regarding nofaiy willing anti.
  DESCRIPTION OF THE ATTACHED DOCUMENT                          ifneedeii, stsmld be completed mid attvcjied to llw docimwif. Aclmowledgineiits
                                                               fi'om other sfafes may be completed for doctimesits behsgseW to that stale so [aug
                                                               as tJie wording (foes not fequir& the California Mtaiy io violate Caiyornid Mtmy
                           ^c
               ,c CtpvejLr^.o-fA--                             /dll'.
  (Tiile or description of aifac^ii
                              ict document)                   • State and County infonnation must be ttie State and County where the documetit
                                                                 signer) personally nppearcd-before tlienotary public for acknowledgment.
                                                              • Date ofnotarizati'on mast be fee data (tint the signer(sj personally appeared wit ich
  (Tilfe or description ofaifached document conlinued)           must also be thasame datetiitt acknowledgment is completed.
                                                              • Tlie notary public niTist prinf liis OF her name as it appears witliin liis or her
  Mumbec of Pages _ Documetit Date_                             commission followed by a comma and Ibeu your titie (notaty public),
                                                              • Priat the name(s) of document signers) who personally appear at (tie fime of
                                                                 notanzatton.

      CAPACITY CLAIMED BY THE SIGNER                          • Indicate the correct singular or plural forms by crossing off mcoroct foims (i.c.
                                                                 Wshe/tiwyr b /ase ) w circling the Ctirrcct forms. Failure to correctly indicate this
       D fndividual (s)                                          infomiation may lead to rejection of document recordmg.
       a Corporate Officer -                                  * The notary seal impression must be clear and photogapliically repfoducible,
                                                                Impression must not cover lext or lines. If seal impressioa smudges, re-scal if a

                     (Title)                                     sufficient areapermits, otherwise complete a different acknowkdgmetit form,
                                                              • Signature of the notary public must match fhe signature on file with the office of
       a Partners)                                              the county cletk.
       a Attorney-in-Fact                                                 Additional infoumation is not required bnt could help to ensure this
      Q Trustee(s)                                                        acknowledgment is not misused or attached to a dif&rcnt documeat.
                                                                          ludicate title or type of attached documont, number of pages and date.
             Other
                                                                         Indicate the capacity claimed by Ae signer. If the claimed capacily is a
                                                                         corporate officer, indicate the title (i.c, CEO, CFO, Secretaty),
2015 Version www.NolaryCtasses.com 800-873-9865 • Securely attach this document to the signed document with a staple.
Case 3:20-cv-00139-SDD-EWD                       Document 1-2           03/11/20 Page 38 of 69




            BEFORE ME, tiie undersigaed Notary Public, and in the presence of the undersigned competent

witnesses, {he undersigned Individual Lessor has executed this Lease in duplicate origmals at

       ffi}
         ^0 ' QJ^" _,onthe /{p dayofif1lr]ft^ ,20l6,aftei'duereaduigoffhewhole.


WITNESSES TO INDIVIDUAL LESSOR:                  INDIVSXfAL LESSOR:

                                                                    ^

                                                    gi^etDeSaixBritUdey St. Chafes




                                           NOTARY PX3BLIC
                      Name:                       .BarRoll/NotaiyNo.
                                   My Commission Expu'es


                                                      ^<L€^ ^-^AZ(^-£/




                                               Page 30 of 37
6889919 5
Case 3:20-cv-00139-SDD-EWD                              Document 1-2                 03/11/20 Page 39 of 69




  GAUFORWIA ALL-PURPOBE ACKNOWLEBMiMEHT CIVtL CODE § 1189
  £&&t^^^!S@®^6®aiBfe@^a3^^^S^^afi@^»®S@^6^@^;^S^ai5E^<S^6@{4@3^^fligi^SI^^S@^S®E!®il^^


    A notejy pubifo or other ofBcer completing this csrttffcate verifies onty tiie Identity of the IndMdual who sfgnBd ths
    documsntto which this certtfteate fe attached, and HDfthefrirthfaIness^ aocyraoy, orvaiidSyoffhat dooument.


  State of G^ljfomta
  County of ^^\                 ^0
  On [^AC^ ((,, Soj C t^,^ ^ ^^^ .^/l~rl ''^L_'T^V/-^;Lt<-r
                   Ogte „ ^ . Were /ose/t /Vame am/ THte of ffio Offfcsr
  peraonally app&Brad * ^c^ ^ 0^^. ^ 9/- C^/ ,^3
                             Name(s) ofSfgnerfs)


 who prcved to me on the basis of satlafactoiy eyldgnce to be the p6^son(s)/wriio3e namef^'ls/a^-
 subsprit>edt@jhB within Instrument and ^Ptoiowje^ffid to me that ^e/gfiaffl^execiried the ^ame^r
 hip/fter/th^frauthorized (apacSy^fe), and that by f^la/ner/ih^rgTgnatur^s^iTffiiInstrument the perst»i(s)^
 oi'the entity upon behatf of whidh Ihe pereon^s) acted, exeoyted the Ihstfument,
                                                            I certify under PENALTY OF PERJURY under the laws
                                                            of the State of Galffomla that the foregoing paragraph




             AS
                                                            Is true and coftBct.
                    OFFICtALSEAL                            WITNESS my hand and official seat.


                                                            SlsnafupB.L—^/.^L
                                                                        Sfgnatute ofNolaiy Public




               Place Notary Seal Above
                                                       OPTIONAL
    Though tfjfs seoflon fa opffona!, cofnpfeting Ws InfomwVon cen cteier etteraffon of the document or
                        ftsudu!ent leattachment af ffi/s Ibm ft> en vnfntgncfwf (fowment.
 Desctiptton of Attached Document
 Title or T^p© of Document: ,. . Document Date: ,
 Number off pages: - Signers) Other Then Named Above:
 CapacrtyQes) Claimed by Sfgne^s)
 SiflnefsName:.                                                 Stgnefs Name: _„
 D Cotporate Offfoer ^ Titfe(8); .                              D Goipomte Officer — TRlBfs): ,
 a Partner- DUmfted D Genera)                                   a Partner- DUmlted D General
 a Individual D Attomay In Fact                                 D Indhrfdual U Attorney In Fact
 a Trustee a Guardian or Conservator                            D Trustee Q Guardian or Conservfitor
 a Other:,                                                      0 Other:
 Signer Is Representing:.                                       Signer Is Representing:


 ©2014 National Notary Asswlatfon • www.NatfonaINotay.ors * 1-800.US NOTARy (1"800"B78-682^ ffem #6907
    Case 3:20-cv-00139-SDD-EWD                  Document 1-2           03/11/20 Page 40 of 69




             BEFORE ME, the undersigned Notary Public, and in the presence of fee undersigned competest
      witnesses, the undersigned Individual Lessor has executed this Lease in duplicate originals at

B^HJj^^L^ __/2^L—> ou t1cie ^ day of^2/^/ZL_^ 2016, after due reading of the whole.


      WnWSSES TO INDIVIDUAL UESSOR:               INDIVIDUAI/ LESSOR:
                          .^1^"



c                                                 Guy A. Pickermg




                                      NOTARY PUBLIC
                       Name/^/W P/Tr/Dft//^ RoU/Notary No. O/^^ 8 <f
                                    My Commission Expires ^T 'J)^FrT/^




                                           Page 31 of~'37
Case 3:20-cv-00139-SDD-EWD                    Document 1-2           03/11/20 Page 41 of 69




           BEFORE ME, the undersigned Notary Public, and in the pfeseuce of the undersigned competent
    witnesseSi the undersigned Individual Lessor has executed ttus Lease in duplicate origiuals at

&TT^ /@<y^-£', /-y^' on fhe ^^'day of /^/?-<y . 2016. after due readmg of the whole.


    WIT^ESSESJ'O INDIVIDUAL LESSOR: INDVIDUAL LESSOR:
            '>'      ...^




                                             VTARY PUBLIC
                     Name^/Vy^ f/r-T^^ BarRoU/NotaryNo. ^/^OS"^
                             My Commission Expires /J7~ '^P£r/)TH-




                                        Page 32 of 37
Case 3:20-cv-00139-SDD-EWD                    Document 1-2            03/11/20 Page 42 of 69




         BEFORE ME) the -m-idersigned Notary Public aud in tlie presence of tlie-uudersigned competent

  witnesses, the undersigned Individual Lessor has executed this Lease in duplicate original at

 ^^^>u^£ , ^wjf^^ , on tLe ^3E^ay of /^^y , 2016, after due reading of the whole.


 WITNESSES TO TNDWFDUAL LBSSOR: TND1Vn3UAL LESSOk:


         j^^^U^^J
 C^-AA^ /-~i^A£                                SfevenWitson




                                        ^NOTARY PUBLIC
                   Name:                          .BarRoll/Notary'No, ^
                                     "oinuussion Expires. ___. f]fi^^S (js?-r^^
                                                                                  f-M'7
                                                                       ^t-snj'vw'
                                                              w^WVIewh£'
                                                                                              »''J




                                                              ^C^^W^Jm^




                                         Page .33 o£;'37
Case 3:20-cv-00139-SDD-EWD                   Document 1-2           03/11/20 Page 43 of 69




          BEFORE ME, the undersigned Notary Public, and in tbe presence of the undersigned competent

   witnesses, the imd&rsigued Individual Lessor has executed this Lease in duplicate originals at

  /d^^1/^^ ^^^-^,,4^, on the /^'^day of /^/ , 2016, after due reading of the whole.


  WITNESSES TO INDIVIDUAL LESSOR: INDIVIDUAL LESSOR:




  Ch^rt                                        Cyntlfia Wilson


   ^f^^/A/^^^
                                           OTARY PUBLIC
                    Name;_                        .BarRoIl/NofaryNo.
                                 My Commission Expires
                                                                       ^^g^M-
                                                                        t^mjj^W- -
                                                                 'B^t^s^t ^y fy^^~
                                                                  tec^^&& ^i^'dfc




                                        Page 34 of 37
   Case 3:20-cv-00139-SDD-EWD                  Document 1-2          03/11/20 Page 44 of 69




           BEFORE ME, the undersigned Notary Public, and in the presence of the undersigned competent

   witnesses, the undersigned Individual Lessor has executed this Lease in duplicate originals at

&fo/l ^6U.&^ ^ _. on the J_2^sy of A^Z^ , 2016, after due reading of the whole.


   •WITNESSBS TO INDIVIDUAL LESSOR:              INDIVIDUAL LESSOR:

                                                 GSL£0;RPORAT^


           o^fo/- ^^•CL/'^                                              i^s^rH ^£UCT. Shnsun

     M^^A^-M^
     AWa. 6-^^eod^.

                                                     ^ ^J^Oc^
                                           NOTARY PUBLIC
                     Name:                       .BarRoll/NotaryNo.
                                  My Commission Expires



                                                Celeste E. Eltender
                                               Notary Public, ID #9429
                                            East Baton Rouge Parish, LA
                                             Myoommlssion is forTlfe"




                                               Page 35 of 37
   6889919_5
Case 3:20-cv-00139-SDD-EWD                   Document 1-2                03/11/20 Page 45 of 69




        BEFORE ME, the undersigned Notary Public, and in fhe presence of the undersigned competent

witnesses^ the undersigned Individual Lessor has executed this Lease m duplicate originals at

       ^ , l6)^L^ . on the _@n. day ofJV^K|_, 2016, after due reading of the whole.

'WITNESSES TO INDIVIDUAL LESSOR: INDIVIDUAL LESSOR:




                                                       Name: Lee H.
                                                       Title: Pregtdent

                                                LEAH MARIE CAFiERO
                                                            state of Texas
                                                     Expl[e507-21-20i9
                                                            1286813&1
                                                  ^E^ggSS^SS^
                  Nam(^^<^L^4^& BarE.oUflSfotioyNo. / 0-^ Ul ^}c5S I.
                          My (b6mmission Expires '7/<S2/ / / ^ .




                                           Page 36 of 3 7
6889919 5
  Case 3:20-cv-00139-SDD-EWD                 Document 1-2         03/11/20 Page 46 of 69



                                            Exhibit "A"



Nineteen Hundred Twenty Two and Fifty Nine One Hundredths (1922.59) acres of land, more or
less, situated in the Third Ward of the Parish of East Baton Rouge, State of Louisiana in what is
hiown as Devil's Swamp and all being located in Township 6 South, Range 1 West, Greensburg
Land District and being designated on the United States Maps and Surveys, approved by Sn. J.
McCulloh, Surveyor General of Louisiana, on March 30, 1854, and on file and of record in the
Office of the Clerk and Ex-Officio Recorder of the Parish of East Baton Rouge as the following
to-wit


All ofFractioml Section Sixteen (16), containing Three Hundred Fifty-Sbc and 40/100 (356.40)
acres;


All of Section Sixty-three (63), containing Six Hundred Seventy Six and 22/100 (676.22) acres;

Lot One (1) of Section Nineteen (19) containing Sixteen and 28/100 (16.28) acres;

Lots Four (4) and Five (5) and Eigbt (8) of Section Eighteen (18) containmg Twenty Seven and
68/100 (27.68) acres;

Lot Three (3) of Section Seven (7), containing Eight and 64/100 (8.64) acres;

The Southwest Fractional Quarter of Section Eight (8) containing One Hundred Thirty Eight and
28/100 (138.28) acres;

The South Half of the Southeast Quarter of Section Eight (8) containing Eighty (80) acres:

All of Section Seventeen (17) containing Five Hundred Ninety Eight and 94/100 (598.94) acres:

Lots One (1) and Two (2) of Section Twenty (20) containing Twenty One and 65/100 (21.65)
acres; .


Together with and including all alluvion, batture, accretion, and riparian rights.

The above property lies all in one body and is sliown on the Official Map of the Parish of East
Baton Rouge, made in 1895 by Memers, Kaiser and Swenson, as the three tracts belonging to
J.A. and S.L. Wood to Mrs. N.A. Badley and J.A. and S.L.Wood and to H. Madley and W. G.
Goyle




                                             Page37of37
6889919 5
    Case 3:20-cv-00139-SDD-EWD                Document 1-2        03/11/20 Page 47 of 69

Robert (Bob} Williams <soliclstonebob(%vahoo.com>
To
Gailaaher. Sean P. soiidstonebobf%vahoo.com
11/25/16 at 3:06 PM
November 25ih, 2016


To: American Commercial Barge Line,and also to:
David Meffert, and also
ACBL's current (and recently past) officers and/or directors, including, but not limited to:
Mark K. Knoy, President and CEO,
David J. Huls, SVP and Chief Financial Officer.
Paul A. Tobin, SVP and Chief Operating Officer,
Robert M. Blacker, SVP Sales and Customer Service,
Dawn R. Landry, SVP and General Counsel,
D. J. Nichols,

Sean P. Gallagher,


and ALL listed previoiusly, IN CARE OF: Sean P. Gallagher, Esq.,Sr. Corporate Counsel.
American Commercial Barge Line,
each and all, both personally and professionally, and also individually, and corporately:

Dear Sirs and Madams,

This most serious missive from me, to YOU EACH and ALL, both individually, and corporateiy,
professionally and personally, is in response to BOTH David IVleffert's and ACBL's
correspondence dated (and postmarked) this November 17th 2016, ostensibly regarding
uncashed checks mailed to me previously (see your ACBL letter to me dated Nov. 17th for
references), and also in relation and further response to past emails AND various past
correspondences with anyone at or with ACBL, including, but not limited to the following: Sean
P. Gallagher (including, but not limited to al! those dated July 5th, and July 6th, 2016) and all
those referenced and/or those directly with D. J. Nichols, and/or anyone else previously with
your firm, etai.

As you should know by now and be familiar with same, ACBL continues to and purports to act
and pretends, by both assertion and by overt acts and by conspirator! a I acts and otherwise
unexplained silence (unexplained other than by your apparently obvious RICO fraud and
conspiracies), have a NEW AND (only partially) signed and invalid lease/dock "contract" or
"written agreement with ail of the Undivided Owners of nearly 2,000 acres of what is and has
been commonly known as Devils Swamp in East Baton Rouge Parish, just north of Baton
Rouge, La., the same nearly 2,000 acres of land for which your firm previously had an 15 year
long NOW-EXPIRED VALID LEASE, which terminated on March 31st, 2016, We both know the
plain facts for which it would make no sense for ACBL to even attempt to PRETEND seriously to
be unaware of now with insulting faux ignorance.

You at and with ACBL, including, but not limited to your David Meffert, are each and all directed,
in response to Mefferts/ACBL's most recent letter to me dated this November 17th, to NOT
ONLY re-issue those checks to me that Meffert referenced, but also to CONTINUE RE-
ISSUING and RE-MAIUNG any and/or all checks to me that MAY or MIGHT or ALLEGEDLY in
the future come under".... provisions of applicable state unclaimed property laws ." which
   Case 3:20-cv-00139-SDD-EWD                 Document 1-2        03/11/20 Page 48 of 69

IVIeffert's letter says must be handled ... "... unless reconciled through others (sic) means. ..."


I have NO intention at this time of cashing these immediately referenced checks (nor NO
OTHER FUTURE) checks from ACBL to a INVALID and BOGUS lease, which is at the very
least you atACBL know is an INDISPUTABLE and OBVIOUS RELATIVE NULLITY (practically
indisputable under La. State law, both enormously well settled, black letter law. from a
standpoint of both statute AND jurisprudence) and which is VOID and BOGUS, under various
La. State laws, as well as various other La., TX., IN., State and Federal fraud and anti-RICO
statutes.

Each and all of you at ACBL are hereby instructed to consider this as the only "reconciled
through other means" solution (in reference to the "uncashed checks" current immediate
situation and directive from you to me) that 1 wilt consider. Of course t am aware that ACBL
might refuse once again to deal with me in good faith, and might once again chart a illicit path,
 against my wishes and without my approval, as you have in the past, without fail.

THIS brings up the pregnant fact that your previous (and perhaps still present) Senior Counsel
Sean P. Gallagher's plain and OBSTINATE REFUSAL to answer each of my simple and
straightforward questions and points sent to him in our conversations in our multiple emails
between us on July 5th and on July 6th, 2016, relative to your "out of the blue surprise" and
alleged but nonetheless BOGUS and NULL contract, negotiated without my input, PURPOSELY
and WILLFULLY, and FRAUDULENTLY. And even, if MORE shocking is even possible, ACBL,
and its officers and directors did all this, WITHOUT supplying me with formal notice, and IN BAD
FAITH, even AFTER THE FACT, of its BOGUS EXECUTION of this nullity, only UNTIL AFTER I
in good faith attempted to contact D. J. Nichols, your FORMER LEGAL COUNSEL (whom i had
every reason to believe was stilt in place), July, on the 5th, the same D. J. Nichols with whom I
previously corresponded via various means, months before, including email and telephone calls,
when suddenly and surprisingly 1 was informed by ACBL that D. J. Nichois was "no longer with
ACBL ..." and instead I should direct at! my questions to Sean P. Gatiagher. Same story, new
people, but sadly, ACBL shows bad faith again, and again.

Even your OWN alleged and bogus and null contract dealing with the Undivided Owners of
Devils Swamp speaks about each party being responsible for "good faith" dealings, but, YOU, at
ACBL, REFUSE to enter into "good faith" dealings with me, even going so far as instructing me
via your new Senior Legal Counsel Gallagher, to deal with others rather than yourself, about a
contract WHICH YOU, ACBL, allege to have WITH ME .... but it is a bogus contract you
supplied to me after I demanded true and correct copies of from Gallagher, but it proves from
your ACBL copy supplied to be a bogus contract, and one OBVIOUSLY and UNDENIABLY
blank WITHOUT MY SIGNATURE, blank and WITHOUT any NOTARIZATION, WITHOUT ANY
hint or sign of ANY KIND of APPROVAL, WITHOUT ANY GOOD FAiTH on the part of ACBL.
But even ACBL's own null and invalid and bogus contract improperly and falsely and allegedly
"executed" provides for penalties against ACBL, in the case ofACBL showing by their acts a
lack of GOOD FAITH on your, ACBL's part. You at ACBL are hoist on your own petard, your
own words of your bogus and null contract that you allege and fraudulently act as if it is valid
and in good faith! Under that same bogus and fraudulently executed document that ACBL
signed, among OTHER possibilities being available to me, is ACCELERATING ALL POSSIBLE
or POTENTIAL FUTURE PAYMENTS under the alleged lease contract for the remaining 15
years from ACBL, as well as all potential RICO payments and all automatic RICO TREBLING.

How many of your stakeholders (as you yourselves at ACBL refer to them) are aware of your
officers and your directors) are aware of the potentially dire consequences of your bad faith acts
and potential frauds and lies, and how much bad publicity and redresses in not only the legal
courts, but the courts of public opinion and professional opinion that ACBL will have to absorb,
and provide for under your contingent liabilities on your balance sheet?

What frauds and misfeasance and malfeasance might some of the current ACBL orficers and
    Case 3:20-cv-00139-SDD-EWD                 Document 1-2        03/11/20 Page 49 of 69

directors potentially consider committing once again in order to withhold these facts and this
letter from your CPAs and accounting firm NOW THAT YOU HAVE this most recent (of many
notices) in your hands?

What subterfuge might have ALREADY been committed by various officers and/or directors in
withholding from those professio.najs who prepare anci issue your balance sheet and financial
status, regarding the existence/non-existence of and/or the status of your bogus and null and
fraudulent contract dealings regarding the "new but faux" contract regarding Devils Swamp. The
SIMPLE and undenisble legal realities that i aione, as merely ONE of the UNDIVIDED
OWNERS can walk into court and exercise my UNDENIABLE property right, which right you
cannot effectively challenge, to declare this bogus contact of yours NULL and VOID, along with
the ripple of gif the potential consequences, which could amount in the tens of millions of doltars
in court awards against putative RICO defenciants as yourselves, in your secretive and yet
undisclosed detailed dealings with two (2) FORMER AGENTS (LeBlanc and Moyse) whom I
PREVIOUSLY terminated for cause (as you also knew, or should have known) for varied and
egregious and multiple shocking breaches of the law of agency, and for all bounds of decency
and professionalism by them against me, a fellow UNDIVIDED OWNER, and their own client
and principal, by them, my duty bound agents. Perhaps you should brush up on Pennzpii v,
Texaco, et al, and and all the ramifications oftortious interference with business relationships,
and bribery, et al, also. Perhaps you should brush up Tom Gores and Platinum Equity on all
these matters to avoid a "why didn't you either settle this matter when you had the chance, or at
feast fully apprise me ...?" type question down the road.

I would be SHOCKED to the ceiling to imagine that ACBL officers and directors, to a man, and
to a woman, have notified everyone who should know BOTH INSIDE ACBL, AND/OR doing
professional work for ACBL, such as CPA firms preparing and PUBLlSHtNG your balance
sheets (along with the proper and appropriate and corresponding contingent liabilities). And
then again, what of the public and potential investors, and your CURRENT STAKEHOLDERS
who digest your financial disclosures, EXPECTING ... and DUE to receive .... FULL and
ACCURATE and COMPLETE DISCLOSURES of contingent liabilities ??!!

I imagaine you atACBL who read this now surely see how much this was bungled in your mad,
headlong dash, to, "on the cheap" potentialiy conspire with apparently discredited "agents" for
some Unciivided Owners, who conspired to defraud one (or potentially more) Undivided Owners
from their property rights, rather than negotiate in good faith. Your potential anger, ACBL, rather
than be directed at me, the mere messenger, who has been robbed and cheated by ACBL,
should be reserved and directed at your own potential co-conspirators within ACBL, who tried to
and have to this day robbed and pjlfered me of my INALIENABLE property rights, just to make
extra bucks, rather than in good faith, explore and negotiate, WELL BEFORE you at ACBL,
attempted to execute, and did "execute" and null and void and fraudulent contract, perpetrated
by robbing me of my property rights to partially sign your bogus contract, and which same bogus
contract I can overturn in court.


What route will ACBL go, now?! High road, or more of your filthy, corrupt, LOW ROAD?! Do you
wish to hash this out in private settlement, or in public court? If you wish us all to explore all your
dirty linen in public court, with my power of production of records and subpoena and deposition,
rather than choose private direct settlement, then you at ACBL DESERVE the potentially
devastating public exposure and liabilities, that 1 may just be the FIRST OF MANY OTHERS,
with a potentially legitimate axe to grind, or a NEED TO KNOW, such as stakeholders in ACBL.


Gentlemen and ladies, I would suggest that instead ofSean P. Gailagher's slamming the door in
my face, you ACTUALLY START THE INITIAL PROCESS OF discussion of POTENTIAL
SETTLEMENT of alt my potential and prospective claims against you, since ! have BOTH the
FACTS ... AND more than enough requisite documents ... AND THE LAW... ALL ON MY SIDE
... plus, even at the worst case scenario for me, all it takes is my entering a courtroom to have
your obviously bogus and illicit and fraudulently obtained lease declared null and void, and your
    Case 3:20-cv-00139-SDD-EWD                 Document 1-2         03/11/20 Page 50 of 69

legal peril for both you individually, and severally, and for ACBL itself, as potential RICO fraud-
feasors is ENORMOUS, and. ADDITIONALLY and CRUCIALLY, something your CPAs and
accounting teams do not want you to have to try to HIDE via potential fraud and/or subterfuge
and instead appropriately deal with on the CONTINGENT LIABILITIES ledger of your publicly
distributed list of assets and tiabllities. PLUS, almost ALL, if not ALL, E&O insurance policies,
EXCLUDE intentional acts of fraud, and moral turpitude type of misfeasance, and/or
malfeasance, from being something that they allegedly cover for you officers and directors
under Errors and Omissions Coverage.

I am at the moment Pro Se. Trust me (but check anyway as 1 know you will do anyway, to
confirm if you must that) 1 have won in court before as Pro Se, when I have not hired attorneys,
although I most often prefer to use legal experts. ALL I required in the past to win as a pro se
party, against and over teams of high priced attorneys was the LAW AND the FACTS on my
side, and I have them in spades here. And, we both know it. Don't underestimate me in court.
Should you wisely decide to enter into settlement with me, you will be glad you dodged same in
court, and minimized your inevitable costs and exposures, both financial, AND legal, AND
professional, and even potentially personal and familial, due to the severity of the potential
ripple effect, which are simply TOO GREAT and TOO ENCOMPASSING for me to even
guesstimate. Consider even the potential exposures of your own potential past and present
multitudinous conflicts of interest under your own Code of Ethics, etc., et al, under one or more
corporate investigations, as requested by even so much as a single stakeholder, are enormous
and fraught with CASCADING pitfalls, alone. ACBL and its stakeholders SHOULD NOT be
faced with opening up Pandora's Box, when it can be easily avoided ! My exposure is nil
compared to your ever expanding and titanic exposures and potential scandals and dramas,
which can be simply and legitimately avoided by good faith settlement. WHO has MORE to lose
in these potentially ever broadening settings from which you cannot corporately nor
professionally hide? Let's all get real, in order to help us come to real and fair solutions and put
this behind me and behind ACBL, its officers, and its directors. We can do this. If you fail to
seriously try, this letter will come back to haunt ACBL, and its officers and directors who tried to
squelch the facts with a Watergate type foolish cover-up, when it could have been dealt with
responsibly and directly and privately and corporately, IN GOOD FAITH.

You have my contact information. Though greatly hurt, harmed, and offended by ACBL, and at
least some of its officers and directors, I can and will be reasonable with both ACBL, all its
officers, and all its directors. But 1 will no longer be insulted cheaply by anyone at ACBL or by
ACBL, since the courts will redress my many grievances, and court rendered punishments to
ACBL itself, its officers, and/or its directors will be deeply felt for your entire lifetimes, as well
they should, should you fail to do the right thing by me. I will NOT be treated and turned aside
like a wounded dog. You can deal with me with respect, and I will instantly return the respectful
treatment you show me. But choose instead to again wound me like you would treat a mangy
mutt that you, while drunk with your own power and money run over and injure again, and then
HOPE against HOPE that I will simply go away.... ??

I sure hope for ACBL sake, and all its officers and all its directors sakes' as well as ACBL
stakeholders, that the calmest and most circumspect minds and emotions steer the helm away
from the shoals ahead (pun intended) to avoid confrontation in public courts, where 1 have
nothing to lose and everything to gain, and where ACBL has nothing to win, and everything to
lose, and that is assured by facts and .by the law itself, both statute and ctecades and decacie? of
on point jurisprudence. At least, now you at ACBL know that BOTH SIDES know it. It is your
fork in the road, your choice, ACBL, but only at THIS POINT.

Sincerely,

Robert H. "Bob" Williams
11850 U.S.Hwy. 59 N.,
Livingston, TX 77351
   Case 3:20-cv-00139-SDD-EWD          Document 1-2   03/11/20 Page 51 of 69

936-933-3195

SolidStoneBob@yahoo.com

Copy attached, also, in docx format

       2 Attachments
       View aif
       Download all

      Download

      RHW letter to ACBL Friday Nov 25 2016 .docx


      Download

      201606240933 .pdf
           Case 3:20-cv-00139-SDD-EWD             Document 1-2       03/11/20 Page 52 of 69




From: "Gallagher/ Sean R" <Sean.Gallagher@actines.com>
To: "solidstonebob@yahoo.com" <solidstonebob@yahoo.com>
Sent: Mon/ Nov 28, 2016 at 8:14 AM
Subject: RE: Update/ RE: CRUCIAL/ IMPORTANT/ AND URGENT: Devils Swamp lease proposal(s)

Mr. Williams/



It is not clear what you are asking of ACBL. If you are looking for someone to purchse your interest in the
property, I would suggest that you contact the other owners. If there is specific amendment to the lease
that you would like to propose, we would certainly consider it. However/1 wouid suggest that you work
with the other property owners to make sure everyone is on the same page.


Regards,



Sean Gallagher/ Esq.

Sr. Corporate Counsel

American Commercial Barge Line

1701 East Market Street

Jefferson, IN 47130

Office: 812-288-0599

Cell: 502-774-0104

Fax: 812-288-0294


Sean.GalIagher@acllnes.com
Case 3:20-cv-00139-SDD-EWD            Document 1-2      03/11/20 Page 53 of 69




Robert .(Bob) Williams <solidstonebob@yahoo,._com>.
To
Gallagher^_Se^n P.___Rpbert Williams
12/04/16 at 5:29 PM
Sunday, December 4th, 2016

Mr. Sean P, Gallagher (SPG), Senior Corporate Counsel of ACBL,


It should be clearly evident to any intelligent and unbiased reader of your email
response to mine by you, AND OTHERS that YOU were supposed to forward my
email letter to (whom you have NOT signified that you forwarded my email to
keep the lines of communication open short of me being forced by your
obstinance and delay and feigned ignorance of being able to read the English
language) taking legal actions in state or federal court),that you are being
intentionally obtuse, and also dilatory, since you address NONE of my issues I
raised. You simply cannot convince me that you who have obviously risen to the
Senior Corporate Counsel of an International company are naturally such a
simpteton that you suppose your mere 4 (four) sentence "pretend" response to
my long and serious and crucial letter to you AND to ALL OFFICERS at ACBL
and to ALL Board Members of ACBL, as well as to D. J. Nichois, since his
actions (both any omissions AND commissions) at his PAST post with your
company has drawn him into this personally and professionally and legally, as
well as David Meffert with your company, who WROTE ME THE DEMAND
RESPONSE LETTER of November 17th by ACBL that I told you, SPG, that I was
ALSO RESPONDING to directly, was not even acknowledged. NOR
RESPONDED TO BY YOU, even though you have the gall hurl the deliberate tie
and insult to me that you believe"... it is not clear what you are asking of ACBL
...." Therefore, you force me into enumerating my points, and demand that you
respond accordingly, with your similarly enumerated AND SUBSTANTIVE
ANSWERS (or else your accordingly enumerated REFUSALS to respond, so as
to give any future jury and judge the opportunity to see the opportunities I
supplied that you threw back in my face. So in keeping with your pretense that
you did NOT KNOW WHAT I could be asking of ACBL. 1 will now keep it as direct
and explicit as possible, which you have forced me into, so please take no
offense at the format of what is essentially YOUR creation caused by your
feigned pretenses and your refusals to address issues and questions that you
YOURSELF have prompted me in multiple past emails to propose. I need not
quote your words anew, because it you were being genuine at all with me, you
would already know that you have, be able to confirm that you have, and
remember them each and every.
Case 3:20-cv-00139-SDD-EWD           Document 1-2      03/11/20 Page 54 of 69




1. SPG, did you forward my email to BOTH ACBL, a!! its currently listed (on your
website) officers, and all Board Members, as well as DJ. Nichols, and to David
Meffert?

2. SPG, If you did not forward to anyone on #1 above, please inform me WHICH
and WHY NO, when your obviously bogus and relatively nuli "lease" contract
promises "good faith" dealings by ACBL with each and every listed Undivided
Owner under the severest of penalties, and you admit and stipulate that I AM a
co-owner of the property yourself, both in your most recent email to me, as well
as in the bogus, fake, "lease" contract that YOU YOURSELF emailed to me, after
I demanded to see a copy of same, but you at the same time refused to answer
HOW such a fraudulent, bogus "lease" came about and came to be partially
executed, referring me ostensibly to your co-conspirators G.S. LeBlanc and H.
Moyse (since they represent as agents a majority of the Undivided Owners
except three (3), one of whom is me)?

3. SPG, what on earth is your and David Meffert's and ACBL's official response
to his demand letter of November 17th to me for my response? How on earth
could ACBL and David Meffert demand a response of me, I supply it to you and
David Meffert via you, and then YOU, SPG, reply that it is not clear what I am
asking of ACBL, if I am to assume your ACBL communications with me are
anything OTHER than the OPPOSITE of the "good faith" dealings which you
promise both me and every OTHER Undivided Owner, in your bogus,
fraudulently executed, and relatively null "lease" which is obviously NO VALID
LEASE CONTRACT, as you and ACBL surely know, since you and ACBL
apparently obviously KNEW that you conspired with at least G.S. LeBlanc and H.
Moyse to RICO pilfer and defraud me of my property rights as an UNdivided
Owner, among other potential offenses ?


4. SPG, what specific sentence in my email can you reference to suggest that I
was looking for you or someone else to "purchase" my "interest in the property" ?
I am a Texas State licensed real estate agent (and formerly, when I lived in
Louisiana, I was also a Louisiana State licensed real estate agent. So for your
information, f know how to make an offer to sell, and how to make it
unmistakenly. But, SPG, do you know how to recognize one?

5. SPG, I will only assume that you understand SOMETHING of the CRUCIAL
issues of the Law of Agency, since you are apparently Senior Counsel of ACBL,
which SURELY deals with more dock and property leases than the 2,000 acres
Case 3:20-cv-00139-SDD-EWD            Document 1-2      03/11/20 Page 55 of 69




of Devils Swamp which we are dealing with immediately. Assuming that you
remember your law school days (or any Mandatory Continuing Education classes
to retain your license to practice law, similar to the Law of Agency MCE classes
that I must routinely take and pass in regards to maintaining MY real estate
license), you SURELY CANNOT labor under the false and scurrilous and
ungrounded and unfounded opinion that EITHER YOU at ACBL, or even any
collection of any of some of the Undivided Owners of Devils Swamp, can
APPOINT an AGENT for me, the Client or Principal ? If you DO labor under this
gross legal misconception, please enlighten me as to your total ignorance of the
Law of Agency in this regard. If you do NOT labor under this gross legal
misconception you keep pretending that you have the right to appoint or send me
to (whether that is some of the other Undivided Owners, or someone(s) else,
then PLEASE REFRAIN from insulting my intelligence and professionalism, as
well as insulting your own intelligence and professionalism at the same time. I am
my own agent, principal, and client, and I intend on keeping it that way for the
foreseeable future. So please drop the future charades and legal prevarications
you have been insinuating in the past again and again. It irks me, as it would any
professional in my position, especially since it is the case of the apparent RICO
conspirator and fraud feasor and pitferer of my property rights, attempting to
steer me wrong as if I lack the professional education I possess in spades.
Where is your vaunted "good faith", my dear man, and my dear ACBL Senior
Legal Corporate Counsel? You should be ashamed of yourselves, SPG and
ACBL.


6. SPG, you again on behalf of ACBL, state in your third (3rd) sentence of your
GREATLY SUBSTANTIVE and COMPREHENSIVE four (4) sentence response
(pure sarcasm that you deserve), that"... If there is a specific amendment to the
lease that you (meaning me, RHW) would like to propose, we (meaning ACBL)
would certainly consider it. ..." I have ALREADY and THOROUGHLY in
MULTIPLE email letters to you, SPG, and ACBL, clearly established that under
Louisiana Law, your supposed "contract" and "lease" is bogus and relatively null
under Louisiana law, and I have ALSO implied and/or clearly stated that you,
SPG, and ACBL, and its officers and Board Members ALL KNOW that it is,
without my authorization and signature and also a notarization for which you and
ACBL are ZERO for THREE (0 for 3). You surely apparently knew it beforehand
(before your and G.S. Leblanc's and H. Moyse's false and fraudulent execution),
I maintain, from your own admissions, and you have assuredly known it after I
have accused you to your face of same ' Yet, strangely, at least to a NEW and
UNBIASED and putative juror and justice or judge, you have completely failed
and apparently refuse to DENY my serious accusations. Of course, I
Case 3:20-cv-00139-SDD-EWD           Document 1-2      03/11/20 Page 56 of 69




UNDERSTAND why you would fail to do so and be deafened by the silence,
since I have the evidence and proof from YOU YOURSELVES, SPG and ACBL,
that you cannot in "good faith" with CREDIBILITY deny the existence of your own
statements and documents you supplied to me and/or others, because you don't
wish to dig yourself an even deeper legal grave and lose ANY POTENTIAL
SHRED of "pretend good faith" in front of a bench AND a jury, so you hope
against hope that your cheating poker hand (that you have STOLEN and
PILFERED cards from the deck) will somehow improve with time, since it can
hardly get worse, since I don't need anything else than what I have for a prima
facie case, that may even get a summary judgment, even though you have tried
delay after delay, and secrecy and fraudulent conspiracy after secret and
fraudulent continuing conspiracy.


7. SPG, you also on behalf of ACBL, in your 4th and last sentence, suggest that t
"...work with the other property owners to make sure everyone is on the same
page....." This is not only a FARCICAL "suggestion", but a GROSSLY
INSULTING one .... since the other property owners themselves (if they are their
OWN agents, as you imply .... how pregnant phrasing for you to choose, SPG ...
lol...), nor have any other agents for any of the other property owners, NONE
AT ALL have sent me ANY formal notice that the other property owners
ALLEGEDLY have a lease contract with me. You can SURELY understand I
would reply IMMEDIATELY to ANY other UNDIVIDED PROPERTY OWNER who
falsely and insultingly claimed to me (or unknowingiy and innocently unaware)
that they and I ALL, as ALL of the UNDIVIDED OWNERS, had entered into a
"lease contract" with ACBL, that NO SUCH "lease contract" EXISTS H'Surely you
at ACBL can understand that other UNdivided Owners of Devils Swamp IN ALL
PROBABILITY have been advised by their own private legal counsel that
confronting me that they were aware of the fraudulent way in which G.S. LeBlanc
and H. Moyse and ACBL conspired as RICO enterprise members to defraud and
pilfer and rob me of my property rights, puts them at potential risk, and even such
other UNdivided Owners, were they individually to honestly profess to be
unaware and totally uninformed (of the ACBL/LeBlanc/Moyse apparent RICO
frauds and thefts and conspiracies) makes their friend or family member Moyse
or LeBlanc that much more apparently GUILTY, since such things were done in
secret and behind their backs and without their knowledge H! For the benefit of
the other UNdivided Owners who I prefer to assume are innocent beforehand, I
prefer not to drag them into such sordid matters, so they can at least profess
ignorance of the whole sordid scheme to defraud, and piifer, and rob A FELLOW
UNDIVIDED OWNER of Devils Swamp of HIS INVIOLATE and SACRED
CONSTITUTIONAL PROPERTY RIGHTS, even protected specifically by the
Case 3:20-cv-00139-SDD-EWD            Document 1-2       03/11/20 Page 57 of 69




United States Constitution along with life and liberty, which state and U.S. federal
CONSTITUTIONAL RIGHTS you at ACBL and G.S. LeBlanc and H. Moyse treat
with apparent and continuing contempt, disrespect, and insult, so as to refuse to
even acknowledge, or attempt to make right. You prompt me for a specific
correction to your bogus and fraudulently executed "lease"? There Is ONLY ONE
THING YOU CAN DO with a RICO bogus, faux "lease document that is an
apparent fraud/theft/cheat/pilfer/misappropriation/relative nullity". You can come
clean if your false and unworthy pride doesn't cause you to choke on it, rather
than expose it to the disinfecting power of light, as acclaimed Jurists have
phrased it.
It appears. SPG, that you AND ACBL, actually DESIRE and WANT in the most
UNSEEMLY and UGLY of ways, to wish that ALL THE OTHER UNdivided
Owners of Devils Swamp become as DEEPLY MIRED in the mud and swamp
(pardon the intended pun) as G.S. LeBlanc, H. Moyse, and ACBL are ALREADY
in an ugly RICO conspiracy and enterprise, perhaps with LeBlanc, Moyse, and
ACBL hoping to grab either undesen/ed sympathy from a jury, or spread-out and
diffused liability, or desperate feltow defendants who mortgage and/or risk their
Devils Swamp property to magnify efforts to defend the three apparent RICO
conspirators known to me already. I WfLL NOT HELP OR AID YOU IN YOUR
SICK AND UGLY APPARENT ATTEMPTS TO DRAG OTHERS DOWN WITH
YOU. If any feltow UNdivided Owner unadvisedly wishes to throw their lot in with
you three current entities (3 made up of all the corresponding individual officers
and directors), then I as a mere human am confessediy impotent to stop such
individual ill-advisect and misplaced and mis-perceived loyalties to retroactively
assume the legal burden and liability and exposure of things done by others,
even their agents, beyond their knowledge and control. If any such sadly
informed creatures wish to REQUEST and/or DEMAND that I include them as a
KNOWING AND INFORMED AND AWARE co-conspirator to pilfer and defraud
and rob me of my iNVIOLATE Constitutions! property rights, which are deemed
by the Constitution as equally protected as my life and/or my liberty, then I will
consider that along with their confession at an appropriate time to me, whether
sooner or later, with my sad resignation to what facts they profess, not as
professional betrayals of an agent to me as their client or principal, which they
were not, and could NOT be guilty of, de jure, but only as betrayals of loyalty and
duty to fellow UNdivided Owners, which are separate and distinct under the law,
unless they acted as secret de facto agents, as G.S. LeBlanc and H. Moyse have
apparently done, even after I clearly terminated them as my de jure agents, and
for good cause, which agents cannot overcome, in any real event, since a client
or a principal, can revoke an agent at any time who is acting in opposition to the
welfare and/or full knowledge of his alleged client to whom the agent owes
Case 3:20-cv-00139-SDD-EWD             Document 1-2        03/11/20 Page 58 of 69




PRIMARY ALLEGIANCE and PRIMARY LOYALTY, even above and beyond the
Agent's OWN WELFARE and LOYALTY.


8. You, and ACBL, SPG, hope apparently to score and kill TWO BIRDS WITH
ONE STONE, by enticing and suggesting I work with my FELLOW UNdivided
OWNERS in ways that damage BOTH ME .. AND THEM „.! These are chilling
legal suggestions, from a company that professes "good faith" in an apparently
larcenous and bogus contract that PURPOSELY and INTENTIONALLY LEAVES
ME OUT .. and LEFT ME OUT, with the conspiratorial suggestions and
promptings to you of LeBlanc and Moyse. NOW, NOW, AFTER you stea! and rob
me intentionally of my property rights, you throw me the filthy bone of suggesting
an "amendment to your FRAUD and THEFT of me in insult to my birth and
Constitutional and God-given rights to life, liberty, and property, which is granted
to me as INVIOLATE 77777 Who do you ANTI-CONSTITUTIONAL perverted
monsters thing you are to not just demand that I sit in the back of the bus, after
you have HIJACKED MY BUS, of which I am an UNDIVIDED OWNER ???? But
even worse, you eject me OFF the bus, leave my name blank on the perverted
and bogus "tease contract", and then act as if you will graciously consider letting
me back on the bus you HIJACKED against my will to begin with ???

9. You, and ACBL, SPG, hope apparently I will falsely believe that you at ACBL
have some moral (or fake legal) "duty" or "legal obligation" to give credibility to
your fake and fraudulent and relatively null bogus "lease contract" by negotiating
with feHow UNdivided Owners over an INVALID and bogus "lease contract" with
those WHO HAVE NO GREATER LEGAL NOR MORAL RIGHT TO STEAL AND
ROB MY GOD GIVEN AND CONSTITUTIONALLY GUARANTEED PROPERTY
RIGHTS THAN YOU AT ACBL DO ..... !!!! The other UNdivided Owners have NO
GREATER RIGHT to rob and pitfer and steal my property rights than I have to
steal and rob and pilfer their property rights '! And I have, and they have, as
FELLOW UNdivided Owners, NO rights to go around the courts and avoid due
process to defraud any other owner or owners. In fact, by defending MY OWN
RIGHTS, whether any single, or group of FELLOW UNdivided Owners
understands such, I HELP PROTECT and DEFEND their inviolate property
rights, because if anyone, or any prospective group of UNdivided Owners, or any
past or present or putative or potential lessee like yourselves, can STEAL AND
ROB ME with fraudulent impunity can rob me, then the same people or group
can turn right around and steal theirs AS WELL. Should UNdivided Owners
jettison and betray their legal duties of loyalty and no-harm to one another to
temporarily profit at the expense of a FELLOW UNdlvided OWNER that they are
legally allied with ?? How putrid of a potential lessee to try, in effect, and/or in
Case 3:20-cv-00139-SDD-EWD            Document 1-2       03/11/20 Page 59 of 69




reality, to BRIBE SOME FELLOW UNdivided Owners (and AGENTS) to ignore
their lawful duties and obligations of FELLOW UNDIVIDED OWNERS to each
other UNdivided OWNER, and betray his or her ownership or their ownership, in
order to profit from the bribes of a faux and/or fraudulent "lease contract" that is a
relative nullify under Louisiana law. Did ACBL and SPG and LeBlanc and Moyse
FULLY DISCLOSE the legal and financial realities and exposures and liabilities
of such fraudulent actions to ALL of the UNDIVIDED OWNERS ? If they have
not, will ACBL and LeBlanc and Moyse now do so and hold those UNdivided
Owners harmless and indemnify these UNdivided OWNERS against the bad acts
of ACBL as the bogus "lease" contract says it will... and must... ??WiilACBL
accelerate any and all future lease payments due for 1 5 years to those same
UNdivided Owners under the bogus contract....? OrwillACBL now turn 180
degrees around, and try to tell the UNdivided Owners that ACBL owes NOTHING
MORE UNDER THE LEASE because "without Robert H. Williams signature,
ACBL is NOT BOUND to a non-properly executed lease contract ?


10. SPG, YOU at ACBL lack such legal authority COMPLETELY to undermine
and overturn the U.S. and State Constitutions, the OTHER UNdivided Owners
jack such legal authority to undermine the U.S. and State Constitutions, my
former agents who betrayed and cheated me of my property rights lack and
lacked the same, ALSO.Si But like a cheap stage magician who CANNOT
CONCEAL HIS SLEIGHT OF HAND, you apparently continue to hope against
hope that by your using smoke and mirrors, and dilatory tactics you will distract
from whether by adding enough extra souls, and numbers of people, you can
overcome the U.S. Constitution, et al. I trust I can property voir doire and seat a
fair jury and draw an honest and honorable and fair federal (since it most likely
would be a federal rather than a Louisiana state jurisdiction) judge who can read
the law and the facts of your $5.125 Million Dollar fraucMent transaction and
corresponding fraudulent dealings, as well as the automatic trebled damages and
legal fees and court costs.


11. SPG, since you offered in your emails in effect to, address my concerns, you
can ACTUALLY BEGIN to do so comprehensively in writing, AND FOR THE
FIRST TIME, and do it now, point by point, or show yourself to any potential jury
or Judge as lacking the good faith you pretend to espouse in the relatively null
and bogus and fraudulent "lease contract" misappropriated by robbing me of my
seat at the table (the bus) that my property rights guarantee me with the U.S.
Constitution standing behind me. You can treat me tike I am a sub-human or
non-citizen, or you can treat me with the same respect and rights due EACH
UNDIVIDED OWNER whom you PRETEND FALSELY to have an INV10LATE
Case 3:20-cv-00139-SDD-EWD       Document 1-2    03/11/20 Page 60 of 69




and INVIOLABLE lease contract with, but KNOW that you DO NOT.

Robert H. Williams
11850U.S. Highway 59 N,
Livingston, TX 77351


SolidStoneBob@yahoo.com
936-933-3195
Case 3:20-cv-00139-SDD-EWD             Document 1-2       03/11/20 Page 61 of 69

     OnThu. Aucj IG. 2G'J5 at4:r] P;y;. Srsdle'/ O^nninc'hsm
     <br(?G-cunn!non2;Ti©bs;"o££;cjLc2!T^> wrote;


        Mr. Williams,


        Thank you for taking the time to speak with me today. As we discussed, I wii!
        communicate your offer to ACBL's senior management and will follow up with you
        once f have an answer.

        Best regards,
        Brad




                        American
                                                         Bradley E. Cunningham
                                                                    Corporate Counse-
                    ^ Commercial Barge Line | brsd.cun^ghs^sgbsfgessbLccni
                                                                         812-288-0542
  Case 3:20-cv-00139-SDD-EWD               Document 1-2       03/11/20 Page 62 of 69




On Tue, Sep 4, 2018 at 5:25 PM Robert (Bob) Williams <3QiicisconebQb@yahoo.com> wrote:
  Dear Brad,
 f hope and trust you and your family had a pleasant and blessed Labor Day weekend, t have a pretty
 narrow question for you since our mid August conversation, which is merely if you have yet been able
 to successfully communicate my offer to ACBL's senior management, per your initial email to me, in
 that intervening time between today and August 16th ? And if not, how much longer would you
 estimate before you can complete that task as very narrowly defined by me and you ? I of course
 realize that senior management's time to consider their response is not under your control, which is
 why I merely ask this more basic question first.

 Thanks in advance.
  Bob

 ^eni Tfom v^i'iCo ivisii on AiiQfOid
Case 3:20-cv-00139-SDD-EWD              Document 1-2          03/11/20 Page 63 of 69




   Wsd, Ss? 5, 2Q-;8 at 3:5S Pivi, Srs^sv Cunnlnc^an-!
  -£CLcunningn£iTi^s;;^S£c^l.co^>'ATQt3:


  Hi Bob.

  1 have communicated your demand to ACBL senior management and we are working
  through the process of puHing together the relevant information and evaluating our legal
  position so that we can fairly assess what you are proposing. As I'm sure you can
  appreciate, your demand is significant and therefore requires that we conduct due diligence
  on our end before responding. Our Genera! Counsel (my boss) is out of the office for the
  next week or so, but I expect to be meeting with her to discuss our response the week of
  the 17th or the following week. I will keep you advised.

  Thanks,
  Brad



                  American
                                                   Bradley E. Cunningham
                                                                 Corporate Counsel
              ^ Commercial Barge line          .xsci. cunn'non a m fd) na rasacb;. c oni

                                                                       812-288-0542
      Case 3:20-cv-00139-SDD-EWD                Document 1-2        03/11/20 Page 64 of 69




On Fri, Sep 28, 2018 at 4:34 PM Robert (Bob) Williams <soiidstonei3Qb@yaf-ioo.com> wrote;
  Brad, since it is now well past 3 p.m. of the last business day of the 2 week period by which you
  previously referred to as expecting to resolve matters with your boss in being able to respond to me.
 can you advise me where things stand ?

  Thanks,
  Bob

  Sent fi'cm Yahoo Iviasi on Androlcl
       Case 3:20-cv-00139-SDD-EWD               Document 1-2        03/11/20 Page 65 of 69




""" i-Oi'warded ivfessage •—-"
F;'om: "Brsdisy Cunningham" <bi"ad.cunnirighsm@barg83cbi.com>
To: "Robert WHSiams" <3olid3tQnebob@yahoc,^oiT;>
3&nt ivlon. Oct 'i, 2018 at 3:'i 7 PM
Subject: Rs: H&iio, Brad ... Re: Devil's Swamp Lease
Hi Bob,

I am still working on this - nothing ever happens quickly in the corporate world. f am meeting with
some of our operations folks next week to discuss this issue further.

Thanks,
Brad




                American
                                                 Bradley E. Cunningham
                                                             Corporate Counsei
                Commercial Barge Line        bi'acLc',.mninghiam@bai'gescbLc:om

                                                                  812-288-0542
Case 3:20-cv-00139-SDD-EWD               Document 1-2        03/11/20 Page 66 of 69




On Thu, Oct 18, 2018 at 1:13 AIVt Robert (Bob) Williams <sor:dstone':scb©ys;icc.cc-m> wrote-
  Brad, based upon the dates of your previous emaii and the time frame you referenced, it is time
  for an update from you ..-
  Thanks
  Boc
      Case 3:20-cv-00139-SDD-EWD                        Document 1-2            03/11/20 Page 67 of 69




Cn Fri, Oct <£, 2018 st3:OS PiVi, Srsdisv Cunnlncihsn
<^;'£c.^n;-is,';^fi£n's(iy^^;c;s£c^;.o3ni> wots:


   Hi Bob,

   Could we set up a time next week to have a follow-up conversation? Monday and Tuesday are
   bad for me, but 1 am avaiiabte any time Wednesday or Thursday. Please iet me know what might
   work for vou.

   Thanks,
    Brsd
       t.- •.. ":.:.:r7a . ._ _ .« _ _ I Bradfey E. Cunningham

                     AineriCan I Corporate Counsel
                     n_~~.-.~.^_7r*--^-~l~-~.7 I :-,--.-: .-;.-.:-.-.-..—-—..•^;.—.-.--.'-.: ">-.."
I p^^—-\ Commercial Barge line I ;w^.^nn;ns-^^^-^^2s^.:.=^^
                                                 812-288-0542
            Case 3:20-cv-00139-SDD-EWD           Document 1-2      03/11/20 Page 68 of 69




I On Fri, Oct 19, 2018 at 5:29 PiVt Robert (Bob) Williams <s3;fc5:on5bob@y=:hoc.3cni>; wrote:
I Brad, how about if you call me Wednesday around 10am?Bytheway, if reception getsspotty.w^
I can continue to try to call each other until we finish.
I Thanks.
i BOL
            Case 3:20-cv-00139-SDD-EWD                Document 1-2       03/11/20 Page 69 of 69




?.'c1.7^ ;:3radi£y Cunningnam11 <bj'£d,cunni:';^nsrn@b£fg££cbi.Q2."^>
To: "Rcbsrt VuHSiams" <33i;ciston5bQb^vshcc.oo;^>



Hi Bob.

That works fine. I will caSE you then,

Thanks.
Srad



               ^American
                                                  Bradiey E. Cunningham
                                                             Corporate Counsei
              :s Commercial Barge line        )i'$:^.crn^iHg^£^©0£%ssc2;.s2ri-;
                                                                  812-288-0542
